 



Exhibit 10.31

***   Indicates materials have been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this Agreement has been filed with the Securities and Exchange Commission.





--------------------------------------------------------------------------------



 



EXECUTION COPY
MASTER POWER PURCHASE AND SALE AGREEMENT
COVER SHEET
This Master Power Purchase and Sale Agreement (“Master Agreement”) first was
entered into as of July 21, 2004 (“Effective Date”) and was amended and restated
in its entirety on February 2, 2006 (“Restatement Date”). The Master Agreement,
together with the exhibits, schedules and any written supplements hereto, the
Party A Tariff, if any, the Party B Tariff, if any, any designated collateral,
credit support or margin agreement or similar arrangement between the Parties
and all Transactions (including any confirmations accepted in accordance with
Section 2.3 hereto) shall be referred to as the “Agreement.” The Parties to this
Master Agreement are the following:

     
Name (“J. ARON & COMPANY” or “Party A”)
All Notices: J. ARON & COMPANY
Street:          85 Broad Street
City:             New York, N.Y. Zip: 10004
Attn: Commodity Operations
Phone: (212) 902-8986
Facsimile: (212) 344-3457
Duns: 06-698-0312
Federal Tax ID Number: 133092284
Invoices: J. Aron & Company
      Attn: Contract Execution Dept.
      Phone: (212) 357-5110
      Facsimile: (212) 428-1991
Scheduling: J. Aron & Company
      Attn: Power Scheduling
      Phone: (212) 902-1454
      Facsimile: (917) 454-2595
Payments: J. Aron & Company
      Attn: Contract Execution Dept.
      Phone: (212) 357-5110
      Facsimile: (212) 428-9571
Wire Transfer: J. Aron & Company
      BNK: CITIBANK, NA
           399 Park Avenue
           New York, N.Y.
           A/C J. ARON & CO.
           NEW YORK
           ABA: 021000089
           ACCT: 09292521
Credit and Collections: J. Aron & Company
      Attn: Credit Risk Management — Power
      Phone: (212) 855-0990
      Facsimile: (212) 493-0821
 
Name (“Texas Genco II, LP, “Counterparty” or “Party B”)
All Notices: Texas Genco II, LP
Street:          1301 McKinney, Suite 2300
City:             Houston, TX  Zip: 77010
Attn: Contract Administration
Phone: (713) 795-6074
Facsimile: (713) 795-7482
Duns: 16-845-6049
Federal Tax ID Number: 34-2019301
Invoices: Texas Genco II, LP
      Attn: Settlements
      Phone: (713) 795-6144
      Facsimile: (713) 795-7482
Scheduling: Texas Genco II, LP
      Attn: Day Ahead Desk
      Phone: (713) 795-6314
      Facsimile: (713) 795-7488
Payments: Texas Genco II, LP
      Attn: Settlements
      Phone: (713) 795-6144
      Facsimile: (713) 795-7482
Wire Transfer: Texas Genco II, LP
      BNK: JP Morgan Chase
      ABA: 113 000 609
      ACCT: 000 000 113 290 523
Credit and Collections: Texas Genco II, LP
      Attn: Credit Department
      Phone: (713) 795-6200
      Facsimile: (713) 795-7441

     
With additional Notices of an Event of Default or
 
With additional Notices of an Event of Default or



--------------------------------------------------------------------------------



 



2

* * *

                              Potential Event of Default to:       Potential
Event of Default to:         Attn: Credit Department           Attn: Credit
Department     Phone: (212) 902-1800           Phone: (212) 902-1800
 
  Facsimile:               Facsimile:        
 
                           
 
                           
 
  and to:                        
 
                                J. Aron & Company                         One
New York Plaza                         New York, NY 10004                      
  Attn: Steven M. Bunkin, Esq.                         Phone: (212) 902-0952    
                    Facsimile: (212) 428-3675                    
 
                            Confirmations:       Confirmations:         Attn:  
        Attn:
 
                                Phone:           Phone:
 
                                Facsimile:           Facsimile:
 
                           



--------------------------------------------------------------------------------



 



3

* * *
The Parties hereby agree that the General Terms and Conditions are incorporated
herein, and to the following provisions as provided for in the General Terms and
Conditions:
Party A Tariff                Tariff: None                Dated   Docket Number
Party B Tariff                Tariff: None                Dated    Number
 

Article Two       Transaction Terms and Conditions    [ ]      Optional
provision in Section 2.4. If not checked, inapplicable.     Article Four      
Remedies for Failure
to Deliver or Receive    [ ]      Accelerated Payment of Damages. If not
checked, inapplicable.     Article Five   [ ] Cross Default for Party A:  
Events of Default; Remedies           [ ] Party A: Applicable            Cross
Default Amount       [ ] Other Entity:                       Cross Default
Amount       [ ] Cross Default for Party B:       [ ] Party B: ____________Cross
Default Amount $ ____________       [ ] Other Entity: ____________ Cross Default
Amount $ _________________       5.6 Closeout Setoff

      [ ] Option A (Applicable if no other selection is made.)         [ ]
Option B — Affiliates shall have the meaning set forth in the Agreement unless
otherwise specified as follows: ____________________________         [ ] Option
C (No Setoff)    

Article 8    8.1 Party A Credit Protection:

Credit and Collateral Requirements  (a)    Financial Information:

      [ ] Option A         [ ] Option B            Specify:         [ ] Option
C            Specify: _________     (b)   Credit Assurances:         [ ] Not
Applicable         [ ] Applicable     (c)   Collateral Threshold:         [ ]
Not Applicable         [ ] Applicable



--------------------------------------------------------------------------------



 



4

* * *

  (d)   Downgrade Event:         [ ] Not Applicable         [ ] Applicable    
(e)   Guarantor for Party B:         Guarantee Amount:

  8.2 Party B Credit Protection:

  (a)   Financial Information:         [ ] Option A         [ ] Option B
Specify: _________         [ ] Option C Specify: _________     (b)   Credit
Assurances:         [ ] Not Applicable         [ ] Applicable     (c)  
Collateral Threshold:         [ ] Not Applicable         [ ] Applicable     (d)
  Downgrade Event:         [ ] Not Applicable         [ ] Applicable     (e)  
Guarantor for Party A:         Guarantee Amount:

  Article 10
Confidentiality    [x] Confidentiality Applicable   If not checked,
inapplicable.     Schedule M    [ ] Party A is a Governmental Entity or Public
Power System       [ ] Party B is a Governmental Entity or Public Power System  
    [ ] Add Section 3.6. If not checked, inapplicable       [ ] Add Section 8.6.
If not checked, inapplicable   Other Changes     Specify, if any: See Part 1
below



--------------------------------------------------------------------------------



 



5

* * *
Part 1. General Terms and Conditions
(1) Article One shall be amended as follows:
(i) The following definitions shall be revised or inserted in alphabetical
order:
          “Baseload Capacity” means electric power generation capacity of NRG
Energy and its Subsidiaries (including NRG Energy’s and its Subsidiaries’ pro
rata share of the capacity represented by minority investments in units)
normally operated by NRG Energy and/or any of its Subsidiaries to serve loads on
an around-the-clock basis.
          “Capacity Commodity Hedging Agreement” has the meaning specified in
the NRG Collateral Trust Agreement.
          “Collateral” has the meaning specified in the NRG Collateral Trust
Agreement.
          “Credit Agreement” has the meaning specified in the NRG Collateral
Trust Agreement.
          “Definitions” means the 1993 ISDA Commodity Derivatives Definitions as
supplemented by the 2000 Supplement to the 1993 ISDA Commodity Derivatives
Definitions, each as published by the International Swaps and Derivatives
Association, Inc.
          “Derivative Transaction” means (i) any transaction that provides
solely for cash settlement and not physical settlement and (ii) that is (a) a
commodity swap transaction, cross-commodity swap transaction, commodity cap
transaction, commodity floor transaction, commodity collar transaction,
commodity option transaction or any other similar transaction (including any
Option with respect to any of these transactions), (b) any combination of these
transactions or (c) any other transaction identified as a Derivative Transaction
in the related Confirmation.
          “ERCOT” means the Electric Reliability Council of Texas, Inc.
          “ERCOT Protocols” means the document adopted, published and amended
from time to time by ERCOT, and approved by the PUCT, to govern electric
transmission in ERCOT, including any attachments, exhibits or publications
referenced in the document, that contains the scheduling, operating, planning,
reliability, and settlement policies, rules, guidelines, procedures, standards,
and criteria of ERCOT.
          “Fixed LOC” has the meaning ascribed thereto in Section 8.1(c)(I).
          “Guarantee and Collateral Agreement” has the meaning specified in the
NRG Collateral Trust Agreement.
          ***
          ***



--------------------------------------------------------------------------------



 



6

* * *
          ***
          “Measurement Date” means, in the case of a Sale, the date of the
closing of such Sale and, in the case of a Forecast Loss, the date on which such
Forecast Loss is first forecast.
          “MW” has the meaning specified in the NRG Collateral Trust Agreement.
          “Non-Baseload Capacity” means an amount of electric power generation
capacity equal to (i) all electric power generation capacity of NRG Energy and
its Subsidiaries (including NRG Energy’s and its Subsidiaries’ pro rata share of
the capacity represented by minority investments in units) minus (ii) all
Baseload Capacity.
          “NRG Collateral Trust Agreement” means the Collateral Trust Agreement
dated as of February 2, 2006 (as amended, restated, supplemented, replaced or
otherwise modified from time to time), by and among NRG Energy, Inc., the
guarantors from time to time party thereto, Morgan Stanley Senior Funding, Inc.,
as administrative agent, J. Aron & Company, as counterparty under the GS
Commodity Hedging Agreement (as defined therein), and Morgan Stanley & Co. Inc.,
as collateral trustee.
          “Obligations” has the meaning specified in the NRG Collateral Trust
Agreement.
          ***
          ***
          “Party” means each of Party A and Party B and “Parties” means Party A
and Party B collectively.
          ***
          ***
          “PUCT” means the Public Utility Commission of Texas.
          ***
          “Specified Transaction” means any transaction (other than a
Transaction) now existing or hereafter entered into between one Party to this
Agreement and the other Party to this Agreement that is a spot, forward, option
or swap transaction in or with respect to one or more currencies, commodities,
securities, rates, indices or other measures of financial or economic risk or
any other similar transaction (or any combination thereof).
          “Subsidiary” has the meaning specified in the NRG Collateral Trust
Agreement.
          “Texas Genco Collateral Trust Agreement” has the meaning specified in
the NRG Collateral Trust Agreement.



--------------------------------------------------------------------------------



 



7

* * *
(ii) Section 1.11 is amended by adding the following to the end thereof: “and in
entering into new arrangements which replace a Terminated Transaction.”
(iii) Section 1.50 is amended to delete the reference to section “2.4” and
replacing it with “2.5”.
(iv) Section 1.51 is amended by (a) adding the phrase “for delivery” immediately
before the phrase “at the Delivery Point” in the second line thereof and
(b) deleting the phrase “at Buyer’s option” from the fifth line thereof and
replacing it with the following: “absent a purchase”.
(v) Section 1.53 is amended by (a) deleting the phrase “at the Delivery Point”
from the second line thereof and (b) deleting the phrase “at Seller’s option”
from the fifth line thereof and replacing it with the following: “absent a
sale.”
(vi) The definition of “Transaction” in Section 1.60 is hereby deleted in its
entirety and replaced with the following new definition:
          “Transaction” means (a) a particular transaction agreed to by the
Parties relating to the sale and purchase of a Product pursuant to this Master
Agreement or (b) a particular Derivative Transaction agreed to by the Parties
pursuant to this Master Agreement.
(2) Article Two shall be amended as follows:
(i) In Section 2.2, insert “The Definitions are hereby incorporated by reference
with respect to any Transaction entered into by the Parties pursuant to this
Master Agreement that is a Derivative Transaction, except as otherwise provided
in any Confirmation or as agreed to by the Parties. In the event of any
inconsistency between the provisions of the Master Agreement and the
Definitions, the Master Agreement will prevail. In the event of any
inconsistency between the terms of any Transaction that is a Derivative
Transaction and the Definitions, the terms of such Transaction will prevail.”
after the last sentence.
(ii) In Section 2.3, insert “or any other means of electronic messaging for
which a written record can be retrieved” after “facsimile” in the first
sentence.
(iii) Article Two shall be amended to add a new Section 2.6 as follows:
     2.6 Existing Transactions and Confirmations. For the avoidance of doubt,
all Transactions and Confirmations outstanding under the Master Agreement on or
prior to the Restatement Date shall remain in effect under the Master Agreement
following the Restatement Date; provided, however, that if the terms set forth
in such prior Transactions and Confirmations are inconsistent with the terms set
forth in the Master Agreement (as restated on the Restatement Date), then the
terms in the Master Agreement shall govern.
(3) Article Three shall be amended as follows:
(i) In Section 3.1, insert “set forth in (a) of the definition thereof,” after
“Transaction” in the first sentence.



--------------------------------------------------------------------------------



 



8

* * *
(ii) In Section 3.1, insert “With respect to each Derivative Transaction, the
Fixed Price Payer (as specified in the related Confirmation) or the Floating
Price Payer (as specified in the related Confirmation), as applicable shall pay
to the other party any amounts due in accordance with the section entitled
“Settlements” in the related Confirmation.” as a new paragraph.
(iii) Section 3.2 is hereby deemed inoperative with respect to all Derivative
Transactions.
(iv) Section 3.3 is hereby deemed inoperative with respect to all Derivative
Transactions.
(4) Article Four shall be amended as follows:
(i) Section 4.1 is hereby deemed inoperative with respect to all Derivative
Transactions.
(ii) Section 4.2 is hereby deemed inoperative with respect to all Derivative
Transactions.
(5) Article Five shall be amended as follows:
(i) In Section 5.1(c), add “, in the case of Transaction set forth in (a) of the
definition thereof,” after “except” the second time it appears in such Section
and before “for” the first time it appears in such Section.
(ii) In Section 5.1(e), delete “agreed to pursuant to” and add “as and when due
as specified in” in its place.
(iii) Section 5.1(g) is amended as follows: in clause (i), delete “, or becoming
capable at such time of being declared,”.
(iv) Section 5.1 shall be amended to add a new Section 5.1(i) and Section 5.1(j)
as follows:

  (i)   with respect to Party B only, the acceleration of any Specified
Indebtedness. ***. For purposes hereof, “acceleration” means the occurrence and
continuation of a default, event of default or other similar condition or event
relating to the relevant indebtedness, which results in such indebtedness
becoming immediately due and payable, or the failure to pay any such
indebtedness at maturity.     (j)   either Party (i) defaults under a Specified
Transaction and, after giving effect to any applicable notice requirement or
grace period, such default results in a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction,
(ii) defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment or delivery due on the last payment date or
delivery date of a Specified Transaction; or (iii) disaffirms, disclaims or
repudiates any Specified Transaction.



--------------------------------------------------------------------------------



 



9



* * *
(v) Section 5.2 is amended to delete the following phrase from the last two
lines thereof: “under applicable law on the Early Termination Date, as soon as
thereafter as is reasonably practicable)” and to add the following to the end of
Section 5.2:
“under applicable law on the Early Termination Date, then each such Transaction
(individually, an “Excluded Transaction” and collectively, the “Excluded
Transactions”) shall be terminated as soon thereafter as reasonably practicable,
and upon termination shall be deemed to be a Terminated Transaction and the
Termination Payment payable in connection with all such Transactions shall be
calculated in accordance with Section 5.3 below). The Non-Defaulting Party (or
its agent) may determine its Gains and Losses by reference to information either
available to it internally or supplied by one or more third parties including,
without limitation, quotations (either firm or indicative) of relevant rates,
prices, yields, yield curves, volatilities, spreads or other relevant market
data in the relevant markets. Third parties supplying such information may
include, without limitation, dealers in the relevant markets, end-users of the
relevant product, information vendors and other sources of market information.”

(vi)   In Section 5.3(a), insert the word “liquid” immediately after the phrase
“any cash or other form of” in the third line thereof.   (vii)   In
Section 5.3(b), insert “plus, at the option of the Non-Defaulting Party, any
cash or other form of liquid security then available to the Defaulting Party or
its agent pursuant to Article Eight,” after the phrase “Non-Defaulting Party,”
in the sixth line thereof.   (viii)   The following is added to the end of
Section 5.4:

      Notwithstanding any provision to the contrary contained in this Agreement,
the Non-Defaulting Party shall not be required to pay to the Defaulting Party
any amount under Article 5 until the Non-Defaulting Party receives confirmation
satisfactory to it in its reasonable discretion (which may include an opinion of
its counsel) that all other obligations of any kind whatsoever of the Defaulting
Party to make any payments to the Non-Defaulting Party under this Agreement or
otherwise have been fully and finally performed.

(ix)   Option A of Section 5.6 shall be deleted in its entirety and replaced
with the following provision:

      “Option A: After calculation of a Termination Payment in accordance with
Section 5.3, if the Defaulting Party would be owed the Termination Payment, the
Non-Defaulting Party shall be entitled, at its option and in its discretion, to
(i) set off against such Termination Payment any amounts payable (whether or not
then due) by the Defaulting Party to the Non-Defaulting Party under any other
agreements, instruments or undertakings between the Defaulting Party and the
Non-Defaulting Party and/or (ii) to the extent the Transactions are not yet
liquidated in accordance with Section 5.2, withhold payment of the Termination
Payment to the Defaulting Party. The remedy provided for in this



--------------------------------------------------------------------------------



 



10



* * *

      Section shall be without prejudice and in addition to any right of setoff,
combination of accounts, lien or other right to which any Party is at any time
otherwise entitled (whether by operation of law, contract or otherwise).        
If any obligation is unascertained, the Non-Defaulting Party may in good faith
estimate that obligation and set-off in respect of the estimate, subject to the
Non-Defaulting Party accounting to the other when the obligation is
ascertained.”

(x)   Section 5.7 is amended as follows:

  (a)   after “(i)” insert the following words: “to withhold any payment due to
the Defaulting Party under this Agreement and/or”; and     (b)   insert the
words “withholding or” after “any such”.     (c)   at the end of Section 5.7,
insert “The proviso in subsection (i) of this Section is inoperative with
respect to all Derivative Transactions.”

(xi)   The following shall be added as new Sections 5.8 and 5.9:

               5.8 Certain Regulatory Matters.
               (a) In the event Buyer is regulated by a federal, state or local
regulatory body, and such body shall disallow all or any portion of any costs
incurred or yet to be incurred by Buyer under any provision of this Agreement or
in respect of any Transaction, such action shall not operate to excuse Buyer
from performance of any obligation hereunder nor shall such action give rise to
any right of Buyer to any refund or retroactive adjustment of the price of any
Transaction.
               (b) If, after giving effect to any applicable provision or remedy
specified in, or pursuant to, this Agreement, due to an event or circumstance
(other than any action taken or omission by a Party) occurring after a
Transaction is entered into, it becomes unlawful under any applicable law for a
Party (an “Affected Party”) to perform any material obligation to make a payment
or delivery in respect of such Transaction (an “Affected Transaction”), to
receive a payment or take delivery in respect of such Transaction or to comply
with any other material provision of this Agreement relating to such Transaction
(in each case, other than as a result of a breach by such Party of
Section 5.8(c)), then either Party may, by notice to the other Party, terminate
and liquidate all Affected Transactions in the manner contemplated by
Section 5.2, which notice shall specify the basis for declaring such Early
Termination Date and identify which Transactions are Affected Transactions. If
the Affected Transactions constitute all Transactions then in effect under this
Agreement, both Parties shall calculate their respective Gains, Losses or Costs
in respect of Terminated Transactions as provided in Sections 5.2, 5.3 and 5.4,
and endeavor in good faith to agree upon the Termination Payment payable by
either Party. If the Affected Transactions constitute some but less than all of
the Transactions then in effect under this Agreement, only the Party that is not
the Affected Party shall calculate its Gains, Losses and Costs in respect of all
Affected Transactions and notify the Affected Party



--------------------------------------------------------------------------------



 



11

* * *
of the Termination Payment, as provided in Sections 5.2, 5.3 and 5.4. Only the
Affected Transactions shall be terminated on the Early Termination Date under
the circumstances described in the preceding sentence and all other Transactions
shall remain unaffected as if no Early Termination Date had been declared.
          (c) Each Party agrees that it will use all reasonable efforts to
maintain in full force and effect all consents, approvals, permits or other
authorizations of any governmental or other authority (including ERCOT) that are
required to be obtained by it with respect to this Agreement and will use all
reasonable efforts to obtain any that may become necessary in the future.
          5.9 ***
(6) Article Six shall be amended as follows:
(i) In Section 6.7, the second sentence is hereby deemed inoperative with
respect to all Derivative Transactions.
(7) Article Seven shall be amended as follows:

  (i)   Section 7.1 is amended by: (a) deleting “EXCEPT AS SET FORTH HEREIN”
from the first sentence thereof, (b) deleting “UNLESS EXPRESSLY HEREIN PROVIDED”
from the fifth sentence thereof and substituting in lieu thereof,
“NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY” and (c) adding “SET
FORTH IN THIS AGREEMENT” after the phrase “INDEMNITY PROVISION” in the fifth
sentence thereof.

(8) ***
(9) Article Nine shall be amended as follows:
(i) Section 9.2 is hereby deemed inoperative with respect to all Derivative
Transactions.
(10) Article Ten shall be amended as follows:
(i) Section 10.2 (viii) is amended by adding at the end thereof: “, and
acknowledges that the other Party is not acting as a fiduciary for or advisor to
it in respect of any Transaction.”
(ii) The reference to “forward contract merchant” in Section 10.2 (ix) is hereby
replaced with “swap participant” with respect to all Derivative Transactions.
(iii) Section 10.3 is hereby deemed inoperative with respect to all Derivative
Transactions.
(iv) Section 10.4 is hereby deemed inoperative with respect to all Derivative
Transactions.
(v) Section 10.5 is amended as follows:



--------------------------------------------------------------------------------



 



12

* * *

  (a)   in the second and third lines thereof, delete the words “may be withheld
in the exercise of its sole discretion” and replace them with the following:
“will not be arbitrarily withheld or delayed”;     (b)   in the fourth line
thereof, delete “(and without relieving itself from liability hereunder)”;    
(c)   in Clause (iii) delete “whose creditworthiness is equal or higher than
that” and insert “or pursuant to any consolidation or amalgamation with, or
merger with or into another entity or the reorganization, incorporation,
reincorporation or reconstitution into or as another entity” after “such Party”;
    (d)   insert the following at the end of Section 10.5:         “No transfer
or assignment by either Party shall affect the non-transferring Party’s rights
and obligations or the transferring Party’s obligations hereunder, including the
obligation to provide and maintain Performance Assurance (including any liens)
or a guaranty required to be provided under this Agreement. Notwithstanding the
foregoing, Party B shall have the right to assign, with full novation and
release, pursuant to Section 10.16.”

(vi)   In Section 10.6:

  (a)   designate the existing text of the Section as Clause (a) and delete the
words “AND THE RIGHTS AND DUTIES OF THE PARTIES HEREUNDER” and replace them with
“, EACH TRANSACTION ENTERED INTO HEREUNDER, AND ALL MATTERS ARISING IN
CONNECTION WITH THIS AGREEMENT”, and     (b)   insert the following new Clauses
(b) and (c):

  (b)   With respect to any suit, action or proceedings relating to this
Agreement (“Proceedings”), each Party irrevocably:

  (i)   submits to the non-exclusive jurisdiction of the courts of the State of
New York and the United States District Court located in the Borough of
Manhattan in New York City; and     (ii)   waives any objection which it may
have at any time to the laying of venue of any Proceedings brought in any such
court, waives any claim that such Proceedings have been brought in an
inconvenient forum and further waives the right to object, with respect to such
Proceedings, that such court does not have any jurisdiction over such party.

      Nothing in this Agreement precludes either Party from bringing Proceedings
in any other jurisdiction in order to enforce any judgment



--------------------------------------------------------------------------------



 



13



* * *

      obtained in any Proceedings referred to in the preceding sentence, nor
will the bringing of such enforcement Proceedings in any one or more
jurisdictions preclude the bringing of enforcement Proceedings in any other
jurisdiction.

  (c)   Each Party hereby irrevocably waives any and all right to trial by jury
in any Proceeding.”;

(vii)   The third and fourth sentences of Section 10.7 are replaced with the
following:       “Notices shall be effective upon receipt by the Party to which
it was addressed, which in the case of a facsimile shall be deemed to occur by
the close of business on the Business Day on which the same is transmitted (or
if not transmitted on a Business Day, then the next Business Day) or such
earlier time as is confirmed by the receiving Party.”

(viii) The second sentence of Section 10.9 is hereby deemed inoperative with
respect to all Derivative Transactions.
(ix) The reference to “forward contracts” in Section 10.10 is hereby replaced
with “swap agreements” with respect to all Derivative Transactions.

(x)   Section 10.11 shall be deleted in its entirety and replaced with the
following:       “10.11 Confidentiality. If the Parties have elected on the
Cover Sheet to make this Section 10.11 applicable to this Agreement, neither
Party shall disclose the terms or conditions of a Transaction under this
Agreement, during the term of such Transaction, to a third party (other than the
Party’s and the Party’s Affiliates’ employees, rating agencies, lenders,
potential investors or buyers, counsel, accountants or advisors who have agreed
to keep such terms confidential) except (i) in order to comply with any
applicable law (including the rules and regulations of the Securities and
Exchange Commission), regulation, or any exchange, control area or independent
system operator rule or in connection with any court, regulatory or
self-regulatory proceeding or request, (ii) to the extent such information is
delivered to such third party for the sole purpose of calculating a published
index or other published price source, and (iii) as may be required to be
disclosed to the PUCT or in any proceedings of such commission or of any other
governmental or regulatory agency having jurisdiction over any Party or such
Party’s Affiliates. Each Party shall notify the other Party of any proceeding of
which it is aware which may result in disclosure of the terms of any transaction
(other than as permitted hereunder) and use reasonable efforts to prevent or
limit the disclosure, provided, however, that such reasonable efforts do not
cause a Party to be in violation of any law, regulation, subpoena, order or
request. The Parties shall be entitled to all remedies available at law or in
equity to enforce, or seek relief in connection with, this confidentiality
obligation.”   (xi)   The following will be added as a new Section 10.12, 10.13,
10.14, 10.15 and 10.16, respectively:



--------------------------------------------------------------------------------



 



14



* * *
          10.12 Scope of Agreement. Notwithstanding anything contained in this
Agreement to the contrary, any transaction for the purchase and sale of electric
capacity, energy or other products related thereto which has been or will be
entered into between Party A and Party B shall constitute a “Transaction” which
is subject to, governed by, and construed in accordance with the terms of this
Agreement. This Section is inoperative with respect to all Derivative
Transactions.
          10.13 Binding Rates and Terms.

  (a)   Each Party irrevocably waives its rights, including its rights under §§
205-206 of the Federal Power Act, unilaterally to seek or support a change in
the rate(s), charges, classifications, terms or conditions of this Agreement or
any other agreements entered into in connection with this Agreement or any
Transaction thereunder, including any credit, security, margin, guaranty or
similar agreement (collectively with this Agreement, the “Covered Agreements”).
By this provision, each Party expressly waives its right to seek or support:
(i) an order from FERC finding that the market-based rate(s), charges,
classifications, terms or conditions agreed to by the Parties in the Covered
Agreements are unjust and unreasonable; or (ii) any refund with respect thereto.
Each Party agrees not to make or support such a filing or request, and that
these covenants and waivers shall be binding notwithstanding any regulatory or
market changes that may occur hereafter.     (b)   Absent the agreement of all
parties to the proposed change, the standard of review for changes to any
section of any Covered Agreement proposed by a Party (to the extent that any
waiver in Section 10.13(a) above is unenforceable or ineffective as to such
Party), a non-Party or FERC acting sua sponte, shall be the “public interest”
standard of review set forth in United Gas Pipe Line Co. v. Mobile Gas Service
Corp., 350 U.S. 332 (1956) and Federal Power Commission v. Sierra Pacific Power
Co., 350 U.S. 348 (1956) (the “Mobile-Sierra” doctrine).     (c)   The Parties
agree that, if and to the extent that FERC adopts a final Mobile-Sierra policy
statement in Docket No. PL02-7-000 (“Policy Statement”) or issues a final rule
(“Final Rule”) that requires that, in order to exclude application of the just
and reasonable standard under the Mobile-Sierra doctrine, the Parties must agree
to language which varies from that set forth in Section 10.13(a) or (b) above,
then, without further action of either Party (unless the Parties mutually agree
otherwise), such Section(s) shall be deemed amended to incorporate the specific
language in the Policy Statement or the Final Rule (as applicable) that requires
the public interest standard of review.     (d)   The foregoing is not intended
to subject this Agreement or either Party to the jurisdiction of FERC.



--------------------------------------------------------------------------------



 



15



* * *
          10.14 ERCOT Protocols. The Parties shall comply with the ERCOT
Protocols and shall reasonably cooperate with each other in their efforts to
comply with the ERCOT Protocols; provided, however, this Section 10.14 is not
intended to impose liability on either Party for the failure to do so.
Section 10.15 ***
(11) Additional Provisions. The following provisions shall be added to
Schedule P: Products and Related Definitions:

(i)   Other Products and Service Levels. If the Parties agree to a service level
defined by a different agreement (i.e., the WSPP agreement, the ERCOT agreement,
etc.) for a particular Transaction, then, unless the Parties expressly state and
agree that all the terms and conditions of such other agreement will apply, such
reference to a service level/product defined by such other agreement means that
the service level for that Transaction is subject to the applicable regional
reliability requirements and guidelines as well as the excuses for performance,
Force Majeure, Uncontrollable Forces, or other such excuses applicable to
performance under such other agreement, to the extent inconsistent with the
terms of this Agreement, but all other terms and conditions of this Agreement
remain applicable including, without limitation, Section 2.2.   (ii)   Index
Transactions. The terms and provisions of this Section shall be applicable only
to transactions which stipulate prices that must be determined by reference to a
published index or other publicly available price reference:

  (a)   Market Disruption. If a Market Disruption Event has occurred and is
continuing during the Determination Period, the Floating Price for the affected
Trading Day shall be determined pursuant to the index specified in the
Transaction for the first Trading Day thereafter on which no Market Disruption
Event exists; provided, however, if the Floating Price is not so determined
within three (3) Business Days after the first Trading Day on which the Market
Disruption Event occurred or existed, then the Parties shall negotiate in good
faith to agree on a Floating Price (or a method for determining a Floating
Price), and if the Parties have not so agreed on or before the twelfth (12th)
Business Day following the first Trading Day on which the Market Disruption
Event occurred or existed, then the Floating Price shall be determined with each
party obtaining in good faith a quote from a leading dealer in the relevant
market and averaging the two quotes.         “Determination Period” means each
calendar month during the term of the relevant Transaction, provided that if the
term of the Transaction is less than one calendar month the Determination Period
shall be the term of the Transaction.



--------------------------------------------------------------------------------



 



16



* * *

      “Floating Price” means the price specified in the Transaction as being
based upon a specified index or other publicly available price reference
(“index”).         “Market Disruption Event” means, with respect to an index,
any of the following events: (a) the failure of the index to announce or publish
information necessary for determining the Floating Price; (b) the failure of
trading to commence or the permanent discontinuation or material suspension of
trading in the relevant options contract or commodity on the exchange or market
acting as the index; (c) the temporary (for a period in excess of three
(3) business days) or permanent discontinuance or unavailability of the index;
(d) the temporary (for a period in excess of three (3) business days) or
permanent closing of any exchange acting as the index; or (e) a material change
in the formula for or the method of determining the Floating Price.        
“Trading Day” means a day in respect of which the relevant price source
published the relevant price.     (b)   Corrections to Published Prices. For
purposes of determining the relevant prices for any day, if the price published
or announced on a given day and used or to be used to determine a relevant price
is subsequently corrected and the correction is published or announced by the
person responsible for that publication or announcement, either Party may notify
the other Party of (i) that correction and (ii) the amount (if any) that is
payable as a result of that correction. If a Party gives notice that an amount
is so payable, the Party that originally either received or retained such amount
will, not later than three (3) Business Days after the effectiveness of that
notice, pay, subject to any applicable conditions precedent, to the other Party
that amount, together with interest at the Interest Rate for the period from and
including the day on which payment originally was (or was not) made to but
excluding the day of payment of the refund or payment resulting from that
correction.     (c)   Calculation of Floating Price. For the purposes of the
calculation of a Floating Price, all numbers shall be rounded to three (3)
decimal places. If the fourth (4th) decimal number is five (5) or greater, then
the third (3rd) decimal number shall be increased by one (1), and if the fourth
(4th) decimal number is less than five (5), then the third (3rd) decimal number
shall remain unchanged.

               10.16. Assignment and Release. (a) At any time, so long as no
Early Termination Date has occurred or been designated as a result of an Event
of Default with respect to Texas Genco II, LP (“TGN”), (i) TGN shall be
permitted to assign (the “Assignment”) all of its rights and obligations under
this Agreement to NRG Power Marketing, Inc. (“NRG Power”) pursuant to a written
instrument in which NRG Power agrees to assume such rights and obligations and
(ii) Party A shall consent to Assignment, provided that NRG



--------------------------------------------------------------------------------



 



17

* * *
Power has provided Party A with a new or amended Fixed LOC having a face value
in the amount required under Section 8.1(c)(I) on the date of the Assignment and
any new or amended Additional LOCs required under then outstanding Transactions,
each such Additional LOC having a face amount in the amount required under the
terms of the relevant Transaction and Section 8.1(c)(III) on the date of the
Assignment. Upon the effectiveness of the Assignment all the rights,
liabilities, duties and obligations of TGN under and in respect of one or more
Transactions entered into between Party A and TGN (each, an “Old Transaction”)
as evidenced by a confirmation (each, an “Old Confirmation”) shall be assigned
to NRG Power, with the effect that Party A and NRG Power will be deemed to have
entered into a new transaction (each, a “New Transaction”) between them having
terms identical to those of each Old Transaction, with the understanding that
Party A and NRG Power shall each undertake liabilities and obligations towards
the other and acquire rights against each other identical in their terms to each
corresponding Old Transaction (and, for the avoidance of doubt, as if NRG Power
were TGN and with Party A remaining Party A, save for any rights, liabilities or
obligations of Party A or TGN with respect to payments or other obligations due
and payable or due to be performed on or prior to date of the Assignment). Upon
the effectiveness of the Assignment, the guarantee provided by the Goldman Group
to TGN (the “Guarantee”) will be terminated, and Party A shall cause such
Guarantee to be replaced by a guarantee by Goldman Group (which guarantee shall
be identical in all material respects to the Guarantee) in favor of NRG Power.
(b) Subject to the occurrence of the events detailed in Section 10.16(a) and
upon written notice to Party A, and following (i) the consolidation of the Texas
Genco Collateral Trust Agreement and the NRG Collateral Trust Agreement into a
single collateral trust agreement and (ii) NRG Power performing such other
actions as Party A may reasonably request, Party A and TGN each shall be
released and discharged from further obligations to the other party with respect
to each Old Transaction and their respective rights against each other
thereunder shall be canceled (the “Release”), provided that such release and
discharge shall not affect any rights, liabilities or obligations of Party A or
TGN with respect to payments or other obligations due and payable or due to be
performed on or prior to the date of the Release, and all such payments and
obligations shall be paid or performed by Party A or TGN in accordance with the
terms of the Old Transaction. Nothing contained herein shall affect TGN’s
obligations as a Guarantor of the obligations arising under this Agreement so
long as TGN is required to be a Guarantor hereunder.
Schedule P is hereby deemed inoperative with respect to all Derivative
Transactions.



--------------------------------------------------------------------------------



 



18

* * *
IN WITNESS WHEREOF, the Parties have caused this Master Agreement to be duly
executed in one or more counterparts (each of which shall be deemed an original,
and all of which, taken together, shall constitute one and the same agreement)
as of the date first above written. The Parties expressly acknowledge the
validity of facsimile counterparts of the executed Master Agreement, if any,
which may be transmitted in advance of, or in lieu of, executed original
documents.
J. ARON & COMPANY

         
By:
       
 
       
 
  Name:    
 
  Title:    

TEXAS GENCO II, LP

     
By:
New Genco GP, LLC,
 
its general partner
Name:
   
Title:
   

DISCLAIMER: This Master Power Purchase and Sale Agreement was prepared by a
committee of representatives of Edison Electric Institute (“EEI”) and National
Energy marketers Association (“NEM”) member companies to facilitate orderly
trading in and development of wholesale power markets. Neither EEI nor NEM nor
any member company nor any of their agents, representatives or attorneys shall
be responsible for its use, or any damages resulting therefrom. By providing
this Agreement, EEI and NEM do not offer legal advice and all users are urged to
consult their own legal counsel to ensure that their commercial objectives will
be achieved and their legal interests are adequately protected.



--------------------------------------------------------------------------------



 



Schedule B to Master Power Purchase
and Sale Agreement Cover Sheet
Form of Letter of Credit
WE HEREBY ESTABLISH OUR IRREVOCABLE STAND-BY LETTER OF CREDIT
NO. _______________
IN FAVOR OF:
[BENEFICIARY]
[ADDRESS]
[ADDRESS]
Attn : [ _________ ]
Telex : [ _________ ]
BY ORDER AND FOR THE ACCOUNT OF:
(insert full style and address)
FOR AN AMOUNT OF:
US DOLLARS _________
(UNITED STATES DOLLARS _________)
AVAILABLE FOR PAYMENT AT SIGHT UPON PRESENTATION AT OUR COUNTERS IN (insert city
and country where documents are to be presented) OF THE FOLLOWING DOCUMENT:
STATEMENT SIGNED BY A PURPORTEDLY AUTHORIZED REPRESENTATIVE OF [BENEFICIARY]
CERTIFYING THAT (insert your company name) HAS NOT PERFORMED IN ACCORDANCE WITH
THE TERMS OF THE MASTER POWER PURCHASE & SALE AGREEMENT, DATED AS OF JULY 21,
2004, AS AMENDED AND RESTATED AS OF FEBRUARY 2, 2006, BETWEEN [BENEFICIARY] AND
(insert your company name), AND THE AMOUNT BEING DRAWN OF USD _________ DOES NOT
EXCEED THAT AMOUNT WHICH [BENEFICIARY] IS ENTITLED TO DRAW PURSUANT TO THE TERMS
AND CONDITIONS OF SUCH AGREEMENT.
SPECIAL CONDITIONS:
1. PARTIAL AND MULTIPLE DRAWINGS ARE PERMITTED.
2. ALL CHARGES RELATED TO THIS LETTER OF CREDIT ARE FOR THE ACCOUNT PARTY’S
ACCOUNT.
3. DOCUMENTS MUST BE PRESENTED NOT LATER THAN (insert expiry date) OR IN THE
EVENT OF FORCE MAJEURE INTERRUPTING OUR BUSINESS, WITHIN THIRTY (30) DAYS AFTER
RESUMPTION OF OUR BUSINESS, WHICHEVER IS LATER.



--------------------------------------------------------------------------------



 



UPON RECEIPT OF DOCUMENTS ISSUED IN COMPLIANCE WITH THE TERMS OF THIS CREDIT, WE
HEREBY IRREVOCABLY UNDERTAKE TO COVER YOU AS PER YOUR INSTRUCTIONS WITH VALUE
ONE BANK WORKING DAY.
      THIS STANDBY CREDIT IS SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS 1993 REVISION), I.C.C. PUBLICATION 500.



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   ARTICLE ONE GENERAL DEFINITIONS     1      
   
 
        ARTICLE TWO TRANSACTION TERMS AND CONDITIONS     6          
 
          2.1    
Transactions
    6     2.2    
Governing Terms
    6     2.3    
Confirmation
    6     2.4    
Additional Confirmation Terms
    7     2.5    
Recording
    7          
 
        ARTICLE THREE OBLIGATIONS AND DELIVERIES     7          
 
          3.1    
Seller’s and Buyer’s Obligations
    7     3.2    
Transmission and Scheduling
    8     3.3    
Force Majeure
    8          
 
        ARTICLE FOUR REMEDIES FOR FAILURE TO DELIVER/RECEIVE     8          
 
          4.1    
Seller Failure
    8     4.2    
Buyer Failure
    8          
 
        ARTICLE FIVE EVENTS OF DEFAULT; REMEDIES     8          
 
          5.1    
Events of Default
    8     5.2    
Declaration of an Early Termination Date and Calculation of Settlement Amounts
    10     5.3    
Net Out of Settlement Amounts
    10     5.4    
Notice of Payment of Termination Payment
    10     5.5    
Disputes With Respect to Termination Payment
    11     5.6    
Closeout Setoffs
    11     5.7    
Suspension of Performance
    11          
 
        ARTICLE SIX PAYMENT AND NETTING     12          
 
          6.1    
Billing Period
    12     6.2    
Timeliness of Payment
    12     6.3    
Disputes and Adjustments of Invoices
    12     6.4    
Netting of Payments
    12     6.5    
Payment Obligation Absent Netting
    13     6.6    
Security
    13     6.7    
Payment for Options
    13     6.8    
Transaction Netting
    13  

i



--------------------------------------------------------------------------------



 



                              Page   ARTICLE SEVEN LIMITATIONS     13          
 
          7.1    
Limitation of Remedies, Liability and Damages
    13          
 
        ARTICLE EIGHT CREDIT AND COLLATERAL REQUIREMENTS     14          
 
          8.1    
Party A Credit Protection
    14     8.2    
Party B Credit Protection
    16     8.3    
Grant of Security Interest/Remedies
    18          
 
        ARTICLE NINE GOVERNMENTAL CHARGES     19          
 
          9.1    
Cooperation
    19     9.2    
Governmental Charges
    19          
 
        ARTICLE TEN MISCELLANEOUS     19          
 
          10.1    
Term of Master Agreement
    19     10.2    
Representations and Warranties
    19     10.3    
Title and Risk of Loss
    21     10.4    
Indemnity
    21     10.5    
Assignment
    21     10.6    
Governing Law
    21     10.7    
Notices
    21     10.8    
General
    22     10.9    
Audit
    22     10.10  
Forward Contract
    22     10.11  
Confidentiality
    23  

ii



--------------------------------------------------------------------------------



 



GENERAL TERMS AND CONDITIONS
ARTICLE ONE
GENERAL DEFINITIONS
     1.1 “Affiliate” means, with respect to any person, any other person (other
than an individual) that, directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such person. For this purpose, “control” means the direct or indirect ownership
of fifty percent (50%) or more of the outstanding capital stock or other equity
interests having ordinary voting power.
     1.2 “Agreement” has the meaning set forth in the Cover Sheet.
     1.3 “Bankrupt” means with respect to any entity, such entity (i) files a
petition or otherwise commences, authorizes or acquiesces in the commencement of
a proceeding or cause of action under any bankruptcy, insolvency, reorganization
or similar law, or has any such petition filed or commenced against it,
(ii) makes an assignment or any general arrangement for the benefit of
creditors, (iii) otherwise becomes bankrupt or insolvent (however evidenced),
(iv) has a liquidator, administrator, receiver, trustee, conservator or similar
official appointed with respect to it or any substantial portion of its property
or assets, or (v) is generally unable to pay its debts as they fall due.
     1.4 “Business Day” means any day except a Saturday, Sunday, or a Federal
Reserve Bank holiday. A Business Day shall open at 8:00 a.m. and close at 5:00
p.m. local time for the relevant Party’s principal place of business. The
relevant Party, in each instance unless otherwise specified, shall be the Party
from whom the notice, payment or delivery is being sent and by whom the notice
or payment or delivery is to be received.
     1.5 “Buyer” means the Party to a Transaction that is obligated to purchase
and receive, or cause to be received, the Product, as specified in the
Transaction.
     1.6 “Call Option” means an Option entitling, but not obligating, the Option
Buyer to purchase and receive the Product from the Option Seller at a price
equal to the Strike Price for the Delivery Period for which the Option may be
exercised, all as specified in the Transaction. Upon proper exercise of the
Option by the Option Buyer, the Option Seller will be obligated to sell and
deliver the Product for the Delivery Period for which the Option has been
exercised.
     1.7 “Claiming Party” has the meaning set forth in Section 3.3.
     1.8 “Claims” means all third party claims or actions, threatened or filed
and, whether groundless, false, fraudulent or otherwise, that directly or
indirectly relate to the subject matter of an indemnity, and the resulting
losses, damages, expenses, attorneys’ fees and court costs, whether incurred by
settlement or otherwise, and whether such claims or actions are threatened or
filed prior to or after the termination of this Agreement.
     1.9 “Confirmation” has the meaning set forth in Section 2.3.

1



--------------------------------------------------------------------------------



 



     1.10 “Contract Price” means the price in $U.S. (unless otherwise provided
for) to be paid by Buyer to Seller for the purchase of the Product, as specified
in the Transaction.
     1.11 “Costs” means, with respect to the Non-Defaulting Party, brokerage
fees, commissions and other similar third party transaction costs and expenses
reasonably incurred by such Party either in terminating any arrangement pursuant
to which it has hedged its obligations or entering into new arrangements which
replace a Terminated Transaction; and all reasonable attorneys’ fees and
expenses incurred by the Non-Defaulting Party in connection with the termination
of a Transaction.
     1.12 “Credit Rating” means, with respect to any entity, the rating then
assigned to such entity’s unsecured, senior long-term debt obligations (not
supported by third party credit enhancements) or if such entity does not have a
rating for its senior unsecured long-term debt, then the rating then assigned to
such entity as an issues rating by S&P, Moody’s or any other rating agency
agreed by the Parties as set forth in the Cover Sheet.
     1.13 “Cross Default Amount” means the cross default amount, if any, set
forth in the Cover Sheet for a Party.
     1.14 “Defaulting Party” has the meaning set forth in Section 5.1.
     1.15 “Delivery Period” means the period of delivery for a Transaction, as
specified in the Transaction.
     1.16 “Delivery Point” means the point at which the Product will be
delivered and received, as specified in the Transaction.
     1.17 “Downgrade Event” has the meaning set forth on the Cover Sheet.
     1.18 “Early Termination Date” has the meaning set forth in Section 5.2.
     1.19 “Effective Date” has the meaning set forth on the Cover Sheet.
     1.20 “Equitable Defenses” means any bankruptcy, insolvency, reorganization
and other laws affecting creditors’ rights generally, and with regard to
equitable remedies, the discretion of the court before which proceedings to
obtain same may be pending.
     1.21 “Event of Default” has the meaning set forth in Section 5.1.
     1.22 “FERC” means the Federal Energy Regulatory Commission or any successor
government agency.
     1.23 “Force Majeure” means an event or circumstance which prevents one
Party from performing its obligations under one or more Transactions, which
event or circumstance was not anticipated as of the date the Transaction was
agreed to, which is not within the reasonable control of, or the result of the
negligence of, the Claiming Party, and which, by the exercise of due diligence,
the Claiming Party is unable to overcome or avoid or cause to be avoided. Force
Majeure shall not be based on (i) the loss of Buyer’s markets; (ii) Buyer’s
inability economically

2



--------------------------------------------------------------------------------



 



to use or resell the Product purchased hereunder; (iii) the loss or failure of
Seller’s supply; or (iv) Seller’s ability to sell the Product at a price greater
than the Contract Price. Neither Party may raise a claim of Force Majeure based
in whole or in part on curtailment by a Transmission Provider unless (i) such
Party has contracted for firm transmission with a Transmission Provider for the
Product to be delivered to or received at the Delivery Point and (ii) such
curtailment is due to “force majeure” or “uncontrollable force” or a similar
term as defined under the Transmission Provider’s tariff; provided, however,
that existence of the foregoing factors shall not be sufficient to conclusively
or presumptively prove the existence of a Force Majeure absent a showing of
other facts and circumstances which in the aggregate with such factors establish
that a Force Majeure as defined in the first sentence hereof has occurred. The
applicability of Force Majeure to the Transaction is governed by the terms of
the Products and Related Definitions contained in Schedule P.
     1.24 “Gains” means, with respect to any Party, an amount equal to the
present value of the economic benefit to it, if any (exclusive of Costs),
resulting from the termination of a Terminated Transaction, determined in a
commercially reasonable manner.
     1.25 “Guarantor” means, with respect to a Party, the guarantor, if any,
specified for such Party on the Cover Sheet.
     1.26 “Interest Rate” means, for any date, the lesser of (a) the per annum
rate of interest equal to the prime lending rate as may from time to time be
published in The Wall Street Journal under “Money Rates” on such day (or if not
published on such day on the most recent preceding day on which published), plus
two percent (2%) and (b) the maximum rate permitted by applicable law.
     1.27 “Letter(s) of Credit” means one or more irrevocable, transferable
standby letters of credit issued by a U.S. commercial bank or a foreign bank
with a U.S. branch with such bank having a credit rating of at least A- from S&P
or A3 from Moody’s, in a form acceptable to the Party in whose favor the letter
of credit is issued. Costs of a Letter of Credit shall be borne by the applicant
for such Letter of Credit.
     1.28 “Losses” means, with respect to any Party, an amount equal to the
present value of the economic loss to it, if any (exclusive of Costs), resulting
from termination of a Terminated Transaction, determined in a commercially
reasonable manner.
     1.29 “Master Agreement” has the meaning set forth on the Cover Sheet.
     1.30 “Moody’s” means Moody’s Investor Services, Inc. or its successor.
     1.31 “NERC Business Day” means any day except a Saturday, Sunday or a
holiday as defined by the North American Electric Reliability Council or any
successor organization thereto. A NERC Business Day shall open at 8:00 a.m. and
close at 5:00 p.m. local time for the relevant Party’s principal place of
business. The relevant Party, in each instance unless otherwise specified, shall
be the Party from whom the notice, payment or delivery is being sent and by whom
the notice or payment or delivery is to be received.
     1.32 “Non-Defaulting Party” has the meaning set forth in Section 5.2.

3



--------------------------------------------------------------------------------



 



     1.33 “Offsetting Transactions” mean any two or more outstanding
Transactions, having the same or overlapping Delivery Period(s), Delivery Point
and payment date, where under one or more of such Transactions, one Party is the
Seller, and under the other such Transaction(s), the same Party is the Buyer.
     1.34 “Option” means the right but not the obligation to purchase or sell a
Product as specified in a Transaction.
     1.35 “Option Buyer” means the Party specified in a Transaction as the
purchaser of an option, as defined in Schedule P.
     1.36 “Option Seller” means the Party specified in a Transaction as the
seller of an option , as defined in Schedule P.
     1.37 “Party A Collateral Threshold” means the collateral threshold, if any,
set forth in the Cover Sheet for Party A.
     1.38 “Party B Collateral Threshold” means the collateral threshold, if any,
set forth in the Cover Sheet for Party B.
     1.39 “Party A Independent Amount” means the amount , if any, set forth in
the Cover Sheet for Party A.
     1.40 “Party B Independent Amount” means the amount , if any, set forth in
the Cover Sheet for Party B.
     1.41 “Party A Rounding Amount” means the amount, if any, set forth in the
Cover Sheet for Party A.
     1.42 “Party B Rounding Amount” means the amount, if any, set forth in the
Cover Sheet for Party B.
     1.43 “Party A Tariff” means the tariff, if any, specified in the Cover
Sheet for Party A.
     1.44 “Party B Tariff” means the tariff, if any, specified in the Cover
Sheet for Party B.
     1.45 “Performance Assurance” means collateral in the form of either cash,
Letter(s) of Credit, or other security acceptable to the Requesting Party.
     1.46 “Potential Event of Default” means an event which, with notice or
passage of time or both, would constitute an Event of Default.
     1.47 “Product” means electric capacity, energy or other product(s) related
thereto as specified in a Transaction by reference to a Product listed in
Schedule P hereto or as otherwise specified by the Parties in the Transaction.
     1.48 “Put Option” means an Option entitling, but not obligating, the Option
Buyer to sell and deliver the Product to the Option Seller at a price equal to
the Strike Price for the

4



--------------------------------------------------------------------------------



 



Delivery Period for which the option may be exercised, all as specified in a
Transaction. Upon proper exercise of the Option by the Option Buyer, the Option
Seller will be obligated to purchase and receive the Product.
     1.49 “Quantity” means that quantity of the Product that Seller agrees to
make available or sell and deliver, or cause to be delivered, to Buyer, and that
Buyer agrees to purchase and receive, or cause to be received, from Seller as
specified in the Transaction.
     1.50 “Recording” has the meaning set forth in Section 2.4.
     1.51 “Replacement Price” means the price at which Buyer, acting in a
commercially reasonable manner, purchases at the Delivery Point a replacement
for any Product specified in a Transaction but not delivered by Seller, plus
(i) costs reasonably incurred by Buyer in purchasing such substitute Product and
(ii) additional transmission charges, if any, reasonably incurred by Buyer to
the Delivery Point, or at Buyer’s option, the market price at the Delivery Point
for such Product not delivered as determined by Buyer in a commercially
reasonable manner; provided, however, in no event shall such price include any
penalties, ratcheted demand or similar charges, nor shall Buyer be required to
utilize or change its utilization of its owned or controlled assets or market
positions to minimize Seller’s liability. For the purposes of this definition,
Buyer shall be considered to have purchased replacement Product to the extent
Buyer shall have entered into one or more arrangements in a commercially
reasonable manner whereby Buyer repurchases its obligation to sell and deliver
the Product to another party at the Delivery Point.
     1.52 “S&P” means the Standard & Poor’s Rating Group (a division of
McGraw-Hill, Inc.) or its successor.
     1.53 “Sales Price” means the price at which Seller, acting in a
commercially reasonable manner, resells at the Delivery Point any Product not
received by Buyer, deducting from such proceeds any (i) costs reasonably
incurred by Seller in reselling such Product and (ii) additional transmission
charges, if any, reasonably incurred by Seller in delivering such Product to the
third party purchasers, or at Seller’s option, the market price at the Delivery
Point for such Product not received as determined by Seller in a commercially
reasonable manner; provided, however, in no event shall such price include any
penalties, ratcheted demand or similar charges, nor shall Seller be required to
utilize or change its utilization of its owned or controlled assets, including
contractual assets, or market positions to minimize Buyer’s liability. For
purposes of this definition, Seller shall be considered to have resold such
Product to the extent Seller shall have entered into one or more arrangements in
a commercially reasonable manner whereby Seller repurchases its obligation to
purchase and receive the Product from another party at the Delivery Point.
     1.54 “Schedule” or “Scheduling” means the actions of Seller, Buyer and/or
their designated representatives, including each Party’s Transmission Providers,
if applicable, of notifying, requesting and confirming to each other the
quantity and type of Product to be delivered on any given day or days during the
Delivery Period at a specified Delivery Point.
     1.55 “Seller” means the Party to a Transaction that is obligated to sell
and deliver, or cause to be delivered, the Product, as specified in the
Transaction.

5



--------------------------------------------------------------------------------



 



     1.56 “Settlement Amount” means, with respect to a Transaction and the
Non-Defaulting Party, the Losses or Gains, and Costs, expressed in U.S. Dollars,
which such party incurs as a result of the liquidation of a Terminated
Transaction pursuant to Section 5.2.
     1.57 “Strike Price” means the price to be paid for the purchase of the
Product pursuant to an Option.
     1.58 “Terminated Transaction” has the meaning set forth in Section 5.2.
     1.59 “Termination Payment” has the meaning set forth in Section 5.3.
     1.60 “Transaction” means a particular transaction agreed to by the Parties
relating to the sale and purchase of a Product pursuant to this Master
Agreement.
     1.61 “Transmission Provider” means any entity or entities transmitting or
transporting the Product on behalf of Seller or Buyer to or from the Delivery
Point in a particular Transaction.
ARTICLE TWO
TRANSACTION TERMS AND CONDITIONS
     2.1 Transactions. A Transaction shall be entered into upon agreement of the
Parties orally or, if expressly required by either Party with respect to a
particular Transaction, in writing, including an electronic means of
communication. Each Party agrees not to contest, or assert any defense to, the
validity or enforceability of the Transaction entered into in accordance with
this Master Agreement (i) based on any law requiring agreements to be in writing
or to be signed by the parties, or (ii) based on any lack of authority of the
Party or any lack of authority of any employee of the Party to enter into a
Transaction.
     2.2 Governing Terms. Unless otherwise specifically agreed, each Transaction
between the Parties shall be governed by this Master Agreement. This Master
Agreement (including all exhibits, schedules and any written supplements
hereto), , the Party A Tariff, if any, and the Party B Tariff, if any, any
designated collateral, credit support or margin agreement or similar arrangement
between the Parties and all Transactions (including any Confirmations accepted
in accordance with Section 2.3) shall form a single integrated agreement between
the Parties. Any inconsistency between any terms of this Master Agreement and
any terms of the Transaction shall be resolved in favor of the terms of such
Transaction.
     2.3 Confirmation. Seller may confirm a Transaction by forwarding to Buyer
by facsimile within three (3) Business Days after the Transaction is entered
into a confirmation (“Confirmation”) substantially in the form of Exhibit A. If
Buyer objects to any term(s) of such Confirmation, Buyer shall notify Seller in
writing of such objections within two (2) Business Days of Buyer’s receipt
thereof, failing which Buyer shall be deemed to have accepted the terms as sent.
If Seller fails to send a Confirmation within three (3) Business Days after the
Transaction is entered into, a Confirmation substantially in the form of
Exhibit A, may be forwarded by Buyer to Seller. If Seller objects to any term(s)
of such Confirmation, Seller shall notify Buyer of such objections within two
(2) Business Days of Seller’s receipt thereof, failing which Seller shall be
deemed to have accepted the terms as sent. If Seller and Buyer each send a

6



--------------------------------------------------------------------------------



 



Confirmation and neither Party objects to the other Party’s Confirmation within
two (2) Business Days of receipt, Seller’s Confirmation shall be deemed to be
accepted and shall be the controlling Confirmation, unless (i) Seller’s
Confirmation was sent more than three (3) Business Days after the Transaction
was entered into and (ii) Buyer’s Confirmation was sent prior to Seller’s
Confirmation, in which case Buyer’s Confirmation shall be deemed to be accepted
and shall be the controlling Confirmation. Failure by either Party to send or
either Party to return an executed Confirmation or any objection by either Party
shall not invalidate the Transaction agreed to by the Parties.
     2.4 Additional Confirmation Terms. If the Parties have elected on the Cover
Sheet to make this Section 2.4 applicable to this Master Agreement, when a
Confirmation contains provisions, other than those provisions relating to the
commercial terms of the Transaction (e.g., price or special transmission
conditions), which modify or supplement the general terms and conditions of this
Master Agreement (e.g., arbitration provisions or additional representations and
warranties), such provisions shall not be deemed to be accepted pursuant to
Section 2.3 unless agreed to either orally or in writing by the Parties;
provided that the foregoing shall not invalidate any Transaction agreed to by
the Parties.
     2.5 Recording. Unless a Party expressly objects to a Recording (defined
below) at the beginning of a telephone conversation, each Party consents to the
creation of a tape or electronic recording (“Recording”) of all telephone
conversations between the Parties to this Master Agreement, and that any such
Recordings will be retained in confidence, secured from improper access, and may
be submitted in evidence in any proceeding or action relating to this Agreement.
Each Party waives any further notice of such monitoring or recording, and agrees
to notify its officers and employees of such monitoring or recording and to
obtain any necessary consent of such officers and employees. The Recording, and
the terms and conditions described therein, if admissible, shall be the
controlling evidence for the Parties’ agreement with respect to a particular
Transaction in the event a Confirmation is not fully executed (or deemed
accepted) by both Parties. Upon full execution (or deemed acceptance) of a
Confirmation, such Confirmation shall control in the event of any conflict with
the terms of a Recording, or in the event of any conflict with the terms of this
Master Agreement.
ARTICLE THREE
OBLIGATIONS AND DELIVERIES
     3.1 Seller’s and Buyer’s Obligations. With respect to each Transaction,
Seller shall sell and deliver, or cause to be delivered, and Buyer shall
purchase and receive, or cause to be received, the Quantity of the Product at
the Delivery Point, and Buyer shall pay Seller the Contract Price; provided,
however, with respect to Options, the obligations set forth in the preceding
sentence shall only arise if the Option Buyer exercises its Option in accordance
with its terms. Seller shall be responsible for any costs or charges imposed on
or associated with the Product or its delivery of the Product up to the Delivery
Point. Buyer shall be responsible for any costs or charges imposed on or
associated with the Product or its receipt at and from the Delivery Point.

7



--------------------------------------------------------------------------------



 



     3.2 Transmission and Scheduling. Seller shall arrange and be responsible
for transmission service to the Delivery Point and shall Schedule or arrange for
Scheduling services with its Transmission Providers, as specified by the Parties
in the Transaction, or in the absence thereof, in accordance with the practice
of the Transmission Providers, to deliver the Product to the Delivery Point.
Buyer shall arrange and be responsible for transmission service at and from the
Delivery Point and shall Schedule or arrange for Scheduling services with its
Transmission Providers to receive the Product at the Delivery Point.
     3.3 Force Majeure. To the extent either Party is prevented by Force Majeure
from carrying out, in whole or part, its obligations under the Transaction and
such Party (the “Claiming Party”) gives notice and details of the Force Majeure
to the other Party as soon as practicable, then, unless the terms of the Product
specify otherwise, the Claiming Party shall be excused from the performance of
its obligations with respect to such Transaction (other than the obligation to
make payments then due or becoming due with respect to performance prior to the
Force Majeure). The Claiming Party shall remedy the Force Majeure with all
reasonable dispatch. The non-Claiming Party shall not be required to perform or
resume performance of its obligations to the Claiming Party corresponding to the
obligations of the Claiming Party excused by Force Majeure.
ARTICLE FOUR
REMEDIES FOR FAILURE TO DELIVER/RECEIVE
     4.1 Seller Failure. If Seller fails to schedule and/or deliver all or part
of the Product pursuant to a Transaction, and such failure is not excused under
the terms of the Product or by Buyer’s failure to perform, then Seller shall pay
Buyer, on the date payment would otherwise be due in respect of the month in
which the failure occurred or, if “Accelerated Payment of Damages” is specified
on the Cover Sheet, within five (5) Business Days of invoice receipt, an amount
for such deficiency equal to the positive difference, if any, obtained by
subtracting the Contract Price from the Replacement Price. The invoice for such
amount shall include a written statement explaining in reasonable detail the
calculation of such amount.
     4.2 Buyer Failure. If Buyer fails to schedule and/or receive all or part of
the Product pursuant to a Transaction and such failure is not excused under the
terms of the Product or by Seller’s failure to perform, then Buyer shall pay
Seller, on the date payment would otherwise be due in respect of the month in
which the failure occurred or, if “Accelerated Payment of Damages” is specified
on the Cover Sheet, within five (5) Business Days of invoice receipt, an amount
for such deficiency equal to the positive difference, if any, obtained by
subtracting the Sales Price from the Contract Price. The invoice for such amount
shall include a written statement explaining in reasonable detail the
calculation of such amount.
ARTICLE FIVE
EVENTS OF DEFAULT; REMEDIES
     5.1 Events of Default. An “Event of Default” shall mean, with respect to a
Party (a “Defaulting Party”), the occurrence of any of the following:

8



--------------------------------------------------------------------------------



 



  (a)   the failure to make, when due, any payment required pursuant to this
Agreement if such failure is not remedied within three (3) Business Days after
written notice;     (b)   any representation or warranty made by such Party
herein is false or misleading in any material respect when made or when deemed
made or repeated;     (c)   the failure to perform any material covenant or
obligation set forth in this Agreement (except to the extent constituting a
separate Event of Default, and except for such Party’s obligations to deliver or
receive the Product, the exclusive remedy for which is provided in Article Four)
if such failure is not remedied within three (3) Business Days after written
notice;     (d)   such Party becomes Bankrupt;     (e)   the failure of such
Party to satisfy the creditworthiness/collateral requirements agreed to pursuant
to Article Eight hereof;     (f)   such Party consolidates or amalgamates with,
or merges with or into, or transfers all or substantially all of its assets to,
another entity and, at the time of such consolidation, amalgamation, merger or
transfer, the resulting, surviving or transferee entity fails to assume all the
obligations of such Party under this Agreement to which it or its predecessor
was a party by operation of law or pursuant to an agreement reasonably
satisfactory to the other Party;     (g)   if the applicable cross default
section in the Cover Sheet is indicated for such Party, the occurrence and
continuation of (i) a default, event of default or other similar condition or
event in respect of such Party or any other party specified in the Cover Sheet
for such Party under one or more agreements or instruments, individually or
collectively, relating to indebtedness for borrowed money in an aggregate amount
of not less than the applicable Cross Default Amount (as specified in the Cover
Sheet), which results in such indebtedness becoming, or becoming capable at such
time of being declared, immediately due and payable or (ii) a default by such
Party or any other party specified in the Cover Sheet for such Party in making
on the due date therefor one or more payments, individually or collectively, in
an aggregate amount of not less than the applicable Cross Default Amount (as
specified in the Cover Sheet);     (h)   with respect to such Party’s Guarantor,
if any:

  (i)   if any representation or warranty made by a Guarantor in connection with
this Agreement is false or misleading in any material respect when made or when
deemed made or repeated;

9



--------------------------------------------------------------------------------



 



  (ii)   the failure of a Guarantor to make any payment required or to perform
any other material covenant or obligation in any guaranty made in connection
with this Agreement and such failure shall not be remedied within three
(3) Business Days after written notice;     (iii)   a Guarantor becomes
Bankrupt;     (iv)   the failure of a Guarantor’s guaranty to be in full force
and effect for purposes of this Agreement (other than in accordance with its
terms) prior to the satisfaction of all obligations of such Party under each
Transaction to which such guaranty shall relate without the written consent of
the other Party; or     (v)   a Guarantor shall repudiate, disaffirm, disclaim,
or reject, in whole or in part, or challenge the validity of any guaranty.

     5.2 Declaration of an Early Termination Date and Calculation of Settlement
Amounts. If an Event of Default with respect to a Defaulting Party shall have
occurred and be continuing, the other Party (the “Non-Defaulting Party”) shall
have the right (i) to designate a day, no earlier than the day such notice is
effective and no later than 20 days after such notice is effective, as an early
termination date (“Early Termination Date”) to accelerate all amounts owing
between the Parties and to liquidate and terminate all, but not less than all,
Transactions (each referred to as a “Terminated Transaction”) between the
Parties, (ii) withhold any payments due to the Defaulting Party under this
Agreement and (iii) suspend performance. The Non-Defaulting Party shall
calculate, in a commercially reasonable manner, a Settlement Amount for each
such Terminated Transaction as of the Early Termination Date (or, to the extent
that in the reasonable opinion of the Non-Defaulting Party certain of such
Terminated Transactions are commercially impracticable to liquidate and
terminate or may not be liquidated and terminated under applicable law on the
Early Termination Date, as soon thereafter as is reasonably practicable).
     5.3 Net Out of Settlement Amounts. The Non-Defaulting Party shall aggregate
all Settlement Amounts into a single amount by: netting out (a) all Settlement
Amounts that are due to the Defaulting Party, plus, at the option of the
Non-Defaulting Party, any cash or other form of security then available to the
Non-Defaulting Party pursuant to Article Eight, plus any or all other amounts
due to the Defaulting Party under this Agreement against (b) all Settlement
Amounts that are due to the Non-Defaulting Party, plus any or all other amounts
due to the Non-Defaulting Party under this Agreement, so that all such amounts
shall be netted out to a single liquidated amount (the “Termination Payment”)
payable by one Party to the other. The Termination Payment shall be due to or
due from the Non-Defaulting Party as appropriate.
     5.4 Notice of Payment of Termination Payment. As soon as practicable after
a liquidation, notice shall be given by the Non-Defaulting Party to the
Defaulting Party of the amount of the Termination Payment and whether the
Termination Payment is due to or due from the Non-Defaulting Party. The notice
shall include a written statement explaining in reasonable detail the
calculation of such amount. The Termination Payment shall be made by the Party
that owes it within two (2) Business Days after such notice is effective.

10



--------------------------------------------------------------------------------



 



     5.5 Disputes With Respect to Termination Payment. If the Defaulting Party
disputes the Non-Defaulting Party’s calculation of the Termination Payment, in
whole or in part, the Defaulting Party shall, within two (2) Business Days of
receipt of Non-Defaulting Party’s calculation of the Termination Payment,
provide to the Non-Defaulting Party a detailed written explanation of the basis
for such dispute; provided, however, that if the Termination Payment is due from
the Defaulting Party, the Defaulting Party shall first transfer Performance
Assurance to the Non-Defaulting Party in an amount equal to the Termination
Payment.
     5.6 Closeout Setoffs.
     Option A: After calculation of a Termination Payment in accordance with
Section 5.3, if the Defaulting Party would be owed the Termination Payment, the
Non-Defaulting Party shall be entitled, at its option and in its discretion, to
(i) set off against such Termination Payment any amounts due and owing by the
Defaulting Party to the Non-Defaulting Party under any other agreements,
instruments or undertakings between the Defaulting Party and the Non-Defaulting
Party and/or (ii) to the extent the Transactions are not yet liquidated in
accordance with Section 5.2, withhold payment of the Termination Payment to the
Defaulting Party. The remedy provided for in this Section shall be without
prejudice and in addition to any right of setoff, combination of accounts, lien
or other right to which any Party is at any time otherwise entitled (whether by
operation of law, contract or otherwise).
     Option B: After calculation of a Termination Payment in accordance with
Section 5.3, if the Defaulting Party would be owed the Termination Payment, the
Non-Defaulting Party shall be entitled, at its option and in its discretion, to
(i) set off against such Termination Payment any amounts due and owing by the
Defaulting Party or any of its Affiliates to the Non-Defaulting Party or any of
its Affiliates under any other agreements, instruments or undertakings between
the Defaulting Party or any of its Affiliates and the Non-Defaulting Party or
any of its Affiliates and/or (ii) to the extent the Transactions are not yet
liquidated in accordance with Section 5.2, withhold payment of the Termination
Payment to the Defaulting Party. The remedy provided for in this Section shall
be without prejudice and in addition to any right of setoff, combination of
accounts, lien or other right to which any Party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).
     Option C: Neither Option A nor B shall apply.
     5.7 Suspension of Performance. Notwithstanding any other provision of this
Master Agreement, if (a) an Event of Default or (b) a Potential Event of Default
shall have occurred and be continuing, the Non-Defaulting Party, upon written
notice to the Defaulting Party, shall have the right (i) to suspend performance
under any or all Transactions; provided, however, in no event shall any such
suspension continue for longer than ten (10) NERC Business Days with respect to
any single Transaction unless an early Termination Date shall have been declared
and notice thereof pursuant to Section 5.2 given, and (ii) to the extent an
Event of Default shall have occurred and be continuing to exercise any remedy
available at law or in equity.

11



--------------------------------------------------------------------------------



 



ARTICLE SIX
PAYMENT AND NETTING
     6.1 Billing Period. Unless otherwise specifically agreed upon by the
Parties in a Transaction, the calendar month shall be the standard period for
all payments under this Agreement (other than Termination Payments and, if
“Accelerated Payment of Damages” is specified by the Parties in the Cover Sheet,
payments pursuant to Section 4.1 or 4.2 and Option premium payments pursuant to
Section 6.7). As soon as practicable after the end of each month, each Party
will render to the other Party an invoice for the payment obligations, if any,
incurred hereunder during the preceding month.
     6.2 Timeliness of Payment. Unless otherwise agreed by the Parties in a
Transaction, all invoices under this Master Agreement shall be due and payable
in accordance with each Party’s invoice instructions on or before the later of
the twentieth (20th) day of each month, or tenth (10th) day after receipt of the
invoice or, if such day is not a Business Day, then on the next Business Day.
Each Party will make payments by electronic funds transfer, or by other mutually
agreeable method(s), to the account designated by the other Party. Any amounts
not paid by the due date will be deemed delinquent and will accrue interest at
the Interest Rate, such interest to be calculated from and including the due
date to but excluding the date the delinquent amount is paid in full.
     6.3 Disputes and Adjustments of Invoices. A Party may, in good faith,
dispute the correctness of any invoice or any adjustment to an invoice, rendered
under this Agreement or adjust any invoice for any arithmetic or computational
error within twelve (12) months of the date the invoice, or adjustment to an
invoice, was rendered. In the event an invoice or portion thereof, or any other
claim or adjustment arising hereunder, is disputed, payment of the undisputed
portion of the invoice shall be required to be made when due, with notice of the
objection given to the other Party. Any invoice dispute or invoice adjustment
shall be in writing and shall state the basis for the dispute or adjustment.
Payment of the disputed amount shall not be required until the dispute is
resolved. Upon resolution of the dispute, any required payment shall be made
within two (2) Business Days of such resolution along with interest accrued at
the Interest Rate from and including the due date to but excluding the date
paid. Inadvertent overpayments shall be returned upon request or deducted by the
Party receiving such overpayment from subsequent payments, with interest accrued
at the Interest Rate from and including the date of such overpayment to but
excluding the date repaid or deducted by the Party receiving such overpayment.
Any dispute with respect to an invoice is waived unless the other Party is
notified in accordance with this Section 6.3 within twelve (12) months after the
invoice is rendered or any specific adjustment to the invoice is made. If an
invoice is not rendered within twelve (12) months after the close of the month
during which performance of a Transaction occurred, the right to payment for
such performance is waived.
     6.4 Netting of Payments. The Parties hereby agree that they shall discharge
mutual debts and payment obligations due and owing to each other on the same
date pursuant to all Transactions through netting, in which case all amounts
owed by each Party to the other Party for the purchase and sale of Products
during the monthly billing period under this Master Agreement, including any
related damages calculated pursuant to Article Four (unless one of the

12



--------------------------------------------------------------------------------



 



Parties elects to accelerate payment of such amounts as permitted by
Article Four), interest, and payments or credits, shall be netted so that only
the excess amount remaining due shall be paid by the Party who owes it.
     6.5 Payment Obligation Absent Netting. If no mutual debts or payment
obligations exist and only one Party owes a debt or obligation to the other
during the monthly billing period, including, but not limited to, any related
damage amounts calculated pursuant to Article Four, interest, and payments or
credits, that Party shall pay such sum in full when due.
     6.6 Security. Unless the Party benefiting from Performance Assurance or a
guaranty notifies the other Party in writing, and except in connection with a
liquidation and termination in accordance with Article Five, all amounts netted
pursuant to this Article Six shall not take into account or include any
Performance Assurance or guaranty which may be in effect to secure a Party’s
performance under this Agreement.
     6.7 Payment for Options. The premium amount for the purchase of an Option
shall be paid within two (2) Business Days of receipt of an invoice from the
Option Seller. Upon exercise of an Option, payment for the Product underlying
such Option shall be due in accordance with Section 6.1.
     6.8 Transaction Netting. If the Parties enter into one or more
Transactions, which in conjunction with one or more other outstanding
Transactions, constitute Offsetting Transactions, then all such Offsetting
Transactions may by agreement of the Parties, be netted into a single
Transaction under which:

  (a)   the Party obligated to deliver the greater amount of Energy will deliver
the difference between the total amount it is obligated to deliver and the total
amount to be delivered to it under the Offsetting Transactions, and     (b)  
the Party owing the greater aggregate payment will pay the net difference owed
between the Parties.

Each single Transaction resulting under this Section shall be deemed part of the
single, indivisible contractual arrangement between the parties, and once such
resulting Transaction occurs, outstanding obligations under the Offsetting
Transactions which are satisfied by such offset shall terminate.
ARTICLE SEVEN
LIMITATIONS
     7.1 Limitation of Remedies, Liability and Damages. EXCEPT AS SET FORTH
HEREIN, THERE IS NO WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, AND ANY AND ALL IMPLIED WARRANTIES ARE DISCLAIMED. THE PARTIES CONFIRM
THAT THE EXPRESS REMEDIES AND MEASURES OF DAMAGES PROVIDED IN THIS AGREEMENT
SATISFY THE ESSENTIAL PURPOSES HEREOF. FOR BREACH OF ANY PROVISION FOR WHICH AN
EXPRESS REMEDY OR MEASURE OF DAMAGES IS PROVIDED, SUCH EXPRESS REMEDY OR MEASURE
OF DAMAGES SHALL BE THE SOLE AND EXCLUSIVE

13



--------------------------------------------------------------------------------



 



REMEDY, THE OBLIGOR’S LIABILITY SHALL BE LIMITED AS SET FORTH IN SUCH PROVISION
AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE WAIVED. IF NO REMEDY
OR MEASURE OF DAMAGES IS EXPRESSLY PROVIDED HEREIN OR IN A TRANSACTION, THE
OBLIGOR’S LIABILITY SHALL BE LIMITED TO DIRECT ACTUAL DAMAGES ONLY, SUCH DIRECT
ACTUAL DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY AND ALL OTHER REMEDIES OR
DAMAGES AT LAW OR IN EQUITY ARE WAIVED. UNLESS EXPRESSLY HEREIN PROVIDED,
NEITHER PARTY SHALL BE LIABLE FOR CONSEQUENTIAL, INCIDENTAL, PUNITIVE, EXEMPLARY
OR INDIRECT DAMAGES, LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES, BY
STATUTE, IN TORT OR CONTRACT, UNDER ANY INDEMNITY PROVISION OR OTHERWISE. IT IS
THE INTENT OF THE PARTIES THAT THE LIMITATIONS HEREIN IMPOSED ON REMEDIES AND
THE MEASURE OF DAMAGES BE WITHOUT REGARD TO THE CAUSE OR CAUSES RELATED THERETO,
INCLUDING THE NEGLIGENCE OF ANY PARTY, WHETHER SUCH NEGLIGENCE BE SOLE, JOINT OR
CONCURRENT, OR ACTIVE OR PASSIVE. TO THE EXTENT ANY DAMAGES REQUIRED TO BE PAID
HEREUNDER ARE LIQUIDATED, THE PARTIES ACKNOWLEDGE THAT THE DAMAGES ARE DIFFICULT
OR IMPOSSIBLE TO DETERMINE, OR OTHERWISE OBTAINING AN ADEQUATE REMEDY IS
INCONVENIENT AND THE DAMAGES CALCULATED HEREUNDER CONSTITUTE A REASONABLE
APPROXIMATION OF THE HARM OR LOSS.
ARTICLE EIGHT
CREDIT AND COLLATERAL REQUIREMENTS
     8.1 Party A Credit Protection. The applicable credit and collateral
requirements shall be as specified on the Cover Sheet. If no option in
Section 8.1(a) is specified on the Cover Sheet, Section 8.l(a) Option C shall
apply exclusively. If none of Sections 8.1(b), 8.1(c) or 8.1(d) are specified on
the Cover Sheet, Section 8.1(b) shall apply exclusively.

  (a)   Financial Information. Option A: If requested by Party A, Party B shall
deliver (i) within 120 days following the end of each fiscal year, a copy of
Party B’s annual report containing audited consolidated financial statements for
such fiscal year and (ii) within 60 days after the end of each of its first
three fiscal quarters of each fiscal year, a copy of Party B’s quarterly report
containing unaudited consolidated financial statements for such fiscal quarter.
In all cases the statements shall be for the most recent accounting period and
prepared in accordance with generally accepted accounting principles; provided,
however, that should any such statements not be available on a timely basis due
to a delay in preparation or certification, such delay shall not be an Event of
Default so long as Party B diligently pursues the preparation, certification and
delivery of the statements.

     Option B: If requested by Party A, Party B shall deliver (i) within
120 days following the end of each fiscal year, a copy of the annual report
containing audited consolidated financial

14



--------------------------------------------------------------------------------



 



statements for such fiscal year for the party(s) specified on the Cover Sheet
and (ii) within 60 days after the end of each of its first three fiscal quarters
of each fiscal year, a copy of quarterly report containing unaudited
consolidated financial statements for such fiscal quarter for the party(s)
specified on the Cover Sheet. In all cases the statements shall be for the most
recent accounting period and shall be prepared in accordance with generally
accepted accounting principles; provided, however, that should any such
statements not be available on a timely basis due to a delay in preparation or
certification, such delay shall not be an Event of Default so long as the
relevant entity diligently pursues the preparation, certification and delivery
of the statements.
     Option C: Party A may request from Party B the information specified in the
Cover Sheet.

  (b)   Credit Assurances. If Party A has reasonable grounds to believe that
Party B’s creditworthiness or performance under this Agreement has become
unsatisfactory, Party A will provide Party B with written notice requesting
Performance Assurance in an amount determined by Party A in a commercially
reasonable manner. Upon receipt of such notice Party B shall have three
(3) Business Days to remedy the situation by providing such Performance
Assurance to Party A. In the event that Party B fails to provide such
Performance Assurance, or a guaranty or other credit assurance acceptable to
Party A within three (3) Business Days of receipt of notice, then an Event of
Default under Article Five will be deemed to have occurred and Party A will be
entitled to the remedies set forth in Article Five of this Master Agreement.    
(c)   Collateral Threshold. If at any time and from time to time during the term
of this Agreement (and notwithstanding whether an Event of Default has
occurred), the Termination Payment that would be owed to Party A plus Party B’s
Independent Amount, if any, exceeds the Party B Collateral Threshold, then Party
A, on any Business Day, may request that Party B provide Performance Assurance
in an amount equal to the amount by which the Termination Payment plus Party B’s
Independent Amount, if any, exceeds the Party B Collateral Threshold (rounding
upwards for any fractional amount to the next Party B Rounding Amount) (“Party B
Performance Assurance”), less any Party B Performance Assurance already posted
with Party A. Such Party B Performance Assurance shall be delivered to Party A
within three (3) Business Days of the date of such request. On any Business Day
(but no more frequently than weekly with respect to Letters of Credit and daily
with respect to cash), Party B, at its sole cost, may request that such Party B
Performance Assurance be reduced correspondingly to the amount of such excess
Termination Payment plus Party B’s Independent Amount, if any, (rounding upwards
for any fractional amount to the next Party B Rounding Amount). In the event
that Party B fails to provide Party B Performance Assurance pursuant to the
terms of this Article Eight within three (3) Business Days, then an Event of
Default under Article Five shall be deemed to have

15



--------------------------------------------------------------------------------



 



    occurred and Party A will be entitled to the remedies set forth in Article
Five of this Master Agreement.

     For purposes of this Section 8.1(c), the calculation of the Termination
Payment shall be calculated pursuant to Section 5.3 by Party A as if all
outstanding Transactions had been liquidated, and in addition thereto, shall
include all amounts owed but not yet paid by Party B to Party A, whether or not
such amounts are due, for performance already provided pursuant to any and all
Transactions.

  (d)   Downgrade Event. If at any time there shall occur a Downgrade Event in
respect of Party B, then Party A may require Party B to provide Performance
Assurance in an amount determined by Party A in a commercially reasonable
manner. In the event Party B shall fail to provide such Performance Assurance or
a guaranty or other credit assurance acceptable to Party A within three
(3) Business Days of receipt of notice, then an Event of Default shall be deemed
to have occurred and Party A will be entitled to the remedies set forth in
Article Five of this Master Agreement.     (e)   If specified on the Cover
Sheet, Party B shall deliver to Party A, prior to or concurrently with the
execution and delivery of this Master Agreement a guarantee in an amount not
less than the Guarantee Amount specified on the Cover Sheet and in a form
reasonably acceptable to Party A.

     8.2 Party B Credit Protection. The applicable credit and collateral
requirements shall be as specified on the Cover Sheet. If no option in
Section 8.2(a) is specified on the Cover Sheet, Section 8.2(a) Option C shall
apply exclusively. If none of Sections 8.2(b), 8.2(c) or 8.2(d) are specified on
the Cover Sheet, Section 8.2(b) shall apply exclusively.

  (a)   Financial Information. Option A: If requested by Party B, Party A shall
deliver (i) within 120 days following the end of each fiscal year, a copy of
Party A’s annual report containing audited consolidated financial statements for
such fiscal year and (ii) within 60 days after the end of each of its first
three fiscal quarters of each fiscal year, a copy of such Party’s quarterly
report containing unaudited consolidated financial statements for such fiscal
quarter. In all cases the statements shall be for the most recent accounting
period and prepared in accordance with generally accepted accounting principles;
provided, however, that should any such statements not be available on a timely
basis due to a delay in preparation or certification, such delay shall not be an
Event of Default so long as such Party diligently pursues the preparation,
certification and delivery of the statements.

     Option B: If requested by Party B, Party A shall deliver (i) within
120 days following the end of each fiscal year, a copy of the annual report
containing audited consolidated financial statements for such fiscal year for
the party(s) specified on the Cover Sheet and (ii) within 60 days after the end
of each of its first three fiscal quarters of each fiscal year, a copy of
quarterly

16



--------------------------------------------------------------------------------



 



report containing unaudited consolidated financial statements for such fiscal
quarter for the party(s) specified on the Cover Sheet. In all cases the
statements shall be for the most recent accounting period and shall be prepared
in accordance with generally accepted accounting principles; provided, however,
that should any such statements not be available on a timely basis due to a
delay in preparation or certification, such delay shall not be an Event of
Default so long as the relevant entity diligently pursues the preparation,
certification and delivery of the statements.
     Option C: Party B may request from Party A the information specified in the
Cover Sheet.

  (b)   Credit Assurances. If Party B has reasonable grounds to believe that
Party A’s creditworthiness or performance under this Agreement has become
unsatisfactory, Party B will provide Party A with written notice requesting
Performance Assurance in an amount determined by Party B in a commercially
reasonable manner. Upon receipt of such notice Party A shall have three
(3) Business Days to remedy the situation by providing such Performance
Assurance to Party B. In the event that Party A fails to provide such
Performance Assurance, or a guaranty or other credit assurance acceptable to
Party B within three (3) Business Days of receipt of notice, then an Event of
Default under Article Five will be deemed to have occurred and Party B will be
entitled to the remedies set forth in Article Five of this Master Agreement.    
(c)   Collateral Threshold. If at any time and from time to time during the term
of this Agreement (and notwithstanding whether an Event of Default has
occurred), the Termination Payment that would be owed to Party B plus Party A’s
Independent Amount, if any, exceeds the Party A Collateral Threshold, then Party
B, on any Business Day, may request that Party A provide Performance Assurance
in an amount equal to the amount by which the Termination Payment plus Party A’s
Independent Amount, if any, exceeds the Party A Collateral Threshold (rounding
upwards for any fractional amount to the next Party A Rounding Amount) (“Party A
Performance Assurance”), less any Party A Performance Assurance already posted
with Party B. Such Party A Performance Assurance shall be delivered to Party B
within three (3) Business Days of the date of such request. On any Business Day
(but no more frequently than weekly with respect to Letters of Credit and daily
with respect to cash), Party A, at its sole cost, may request that such Party A
Performance Assurance be reduced correspondingly to the amount of such excess
Termination Payment plus Party A’s Independent Amount, if any, (rounding upwards
for any fractional amount to the next Party A Rounding Amount). In the event
that Party A fails to provide Party A Performance Assurance pursuant to the
terms of this Article Eight within three (3) Business Days, then an Event of
Default under Article Five shall be deemed to have occurred and Party B will be
entitled to the remedies set forth in Article Five of this Master Agreement.

17



--------------------------------------------------------------------------------



 



     For purposes of this Section 8.2(c), the calculation of the Termination
Payment shall be calculated pursuant to Section 5.3 by Party B as if all
outstanding Transactions had been liquidated, and in addition thereto, shall
include all amounts owed but not yet paid by Party A to Party B, whether or not
such amounts are due, for performance already provided pursuant to any and all
Transactions.

  (d)   Downgrade Event. If at any time there shall occur a Downgrade Event in
respect of Party A, then Party B may require Party A to provide Performance
Assurance in an amount determined by Party B in a commercially reasonable
manner. In the event Party A shall fail to provide such Performance Assurance or
a guaranty or other credit assurance acceptable to Party B within three
(3) Business Days of receipt of notice, then an Event of Default shall be deemed
to have occurred and Party B will be entitled to the remedies set forth in
Article Five of this Master Agreement.     (e)   If specified on the Cover
Sheet, Party A shall deliver to Party B, prior to or concurrently with the
execution and delivery of this Master Agreement a guarantee in an amount not
less than the Guarantee Amount specified on the Cover Sheet and in a form
reasonably acceptable to Party B.

     8.3 Grant of Security Interest/Remedies. To secure its obligations under
this Agreement and to the extent either or both Parties deliver Performance
Assurance hereunder, each Party (a “Pledgor”) hereby grants to the other Party
(the “Secured Party”) a present and continuing security interest in, and lien on
(and right of setoff against), and assignment of, all cash collateral and cash
equivalent collateral and any and all proceeds resulting therefrom or the
liquidation thereof, whether now or hereafter held by, on behalf of, or for the
benefit of, such Secured Party, and each Party agrees to take such action as the
other Party reasonably requires in order to perfect the Secured Party’s
first-priority security interest in, and lien on (and right of setoff against),
such collateral and any and all proceeds resulting therefrom or from the
liquidation thereof. Upon or any time after the occurrence or deemed occurrence
and during the continuation of an Event of Default or an Early Termination Date,
the Non-Defaulting Party may do any one or more of the following: (i) exercise
any of the rights and remedies of a Secured Party with respect to all
Performance Assurance, including any such rights and remedies under law then in
effect; (ii) exercise its rights of setoff against any and all property of the
Defaulting Party in the possession of the Non-Defaulting Party or its agent;
(iii) draw on any outstanding Letter of Credit issued for its benefit; and
(iv) liquidate all Performance Assurance then held by or for the benefit of the
Secured Party free from any claim or right of any nature whatsoever of the
Defaulting Party, including any equity or right of purchase or redemption by the
Defaulting Party. The Secured Party shall apply the proceeds of the collateral
realized upon the exercise of any such rights or remedies to reduce the
Pledgor’s obligations under the Agreement (the Pledgor remaining liable for any
amounts owing to the Secured Party after such application), subject to the
Secured Party’s obligation to return any surplus proceeds remaining after such
obligations are satisfied in full.

18



--------------------------------------------------------------------------------



 



ARTICLE NINE
GOVERNMENTAL CHARGES
     9.1 Cooperation. Each Party shall use reasonable efforts to implement the
provisions of and to administer this Master Agreement in accordance with the
intent of the parties to minimize all taxes, so long as neither Party is
materially adversely affected by such efforts.
     9.2 Governmental Charges. Seller shall pay or cause to be paid all taxes
imposed by any government authority(“Governmental Charges”) on or with respect
to the Product or a Transaction arising prior to the Delivery Point. Buyer shall
pay or cause to be paid all Governmental Charges on or with respect to the
Product or a Transaction at and from the Delivery Point (other than ad valorem,
franchise or income taxes which are related to the sale of the Product and are,
therefore, the responsibility of the Seller). In the event Seller is required by
law or regulation to remit or pay Governmental Charges which are Buyer’s
responsibility hereunder, Buyer shall promptly reimburse Seller for such
Governmental Charges. If Buyer is required by law or regulation to remit or pay
Governmental Charges which are Seller’s responsibility hereunder, Buyer may
deduct the amount of any such Governmental Charges from the sums due to Seller
under Article 6 of this Agreement. Nothing shall obligate or cause a Party to
pay or be liable to pay any Governmental Charges for which it is exempt under
the law.
ARTICLE TEN
MISCELLANEOUS
     10.1 Term of Master Agreement. The term of this Master Agreement shall
commence on the Effective Date and shall remain in effect until terminated by
either Party upon (thirty) 30 days’ prior written notice; provided, however,
that such termination shall not affect or excuse the performance of either Party
under any provision of this Master Agreement that by its terms survives any such
termination and, provided further, that this Master Agreement and any other
documents executed and delivered hereunder shall remain in effect with respect
to the Transaction(s) entered into prior to the effective date of such
termination until both Parties have fulfilled all of their obligations with
respect to such Transaction(s), or such Transaction(s) that have been terminated
under Section 5.2 of this Agreement.
     10.2 Representations and Warranties. On the Effective Date and the date of
entering into each Transaction, each Party represents and warrants to the other
Party that:

  (a)   it is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its formation;     (b)   it has all regulatory
authorizations necessary for it to legally perform its obligations under this
Master Agreement and each Transaction (including any Confirmation accepted in
accordance with Section 2.3);     (c)   the execution, delivery and performance
of this Master Agreement and each Transaction (including any Confirmation
accepted in accordance with Section 2.3) are within its powers, have been duly
authorized by all

19



--------------------------------------------------------------------------------



 



      necessary action and do not violate any of the terms and conditions in its
governing documents, any contracts to which it is a party or any law, rule,
regulation, order or the like applicable to it;

  (d)   this Master Agreement, each Transaction (including any Confirmation
accepted in accordance with Section 2.3), and each other document executed and
delivered in accordance with this Master Agreement constitutes its legally valid
and binding obligation enforceable against it in accordance with its terms;
subject to any Equitable Defenses.     (e)   it is not Bankrupt and there are no
proceedings pending or being contemplated by it or, to its knowledge, threatened
against it which would result in it being or becoming Bankrupt;     (f)   there
is not pending or, to its knowledge, threatened against it or any of its
Affiliates any legal proceedings that could materially adversely affect its
ability to perform its obligations under this Master Agreement and each
Transaction (including any Confirmation accepted in accordance with
Section 2.3);     (g)   no Event of Default or Potential Event of Default with
respect to it has occurred and is continuing and no such event or circumstance
would occur as a result of its entering into or performing its obligations under
this Master Agreement and each Transaction (including any Confirmation accepted
in accordance with Section 2.3);     (h)   it is acting for its own account, has
made its own independent decision to enter into this Master Agreement and each
Transaction (including any Confirmation accepted in accordance with Section 2.3)
and as to whether this Master Agreement and each such Transaction (including any
Confirmation accepted in accordance with Section 2.3) is appropriate or proper
for it based upon its own judgment, is not relying upon the advice or
recommendations of the other Party in so doing, and is capable of assessing the
merits of and understanding, and understands and accepts, the terms, conditions
and risks of this Master Agreement and each Transaction (including any
Confirmation accepted in accordance with Section 2.3);     (i)   it is a
“forward contract merchant” within the meaning of the United States Bankruptcy
Code;     (j)   it has entered into this Master Agreement and each Transaction
(including any Confirmation accepted in accordance with Section 2.3) in
connection with the conduct of its business and it has the capacity or ability
to make or take delivery of all Products referred to in the Transaction to which
it is a Party;

20



--------------------------------------------------------------------------------



 



  (k)   with respect to each Transaction (including any Confirmation accepted in
accordance with Section 2.3) involving the purchase or sale of a Product or an
Option, it is a producer, processor, commercial user or merchant handling the
Product, and it is entering into such Transaction for purposes related to its
business as such; and     (l)   the material economic terms of each Transaction
are subject to individual negotiation by the Parties.

     10.3 Title and Risk of Loss. Title to and risk of loss related to the
Product shall transfer from Seller to Buyer at the Delivery Point. Seller
warrants that it will deliver to Buyer the Quantity of the Product free and
clear of all liens, security interests, claims and encumbrances or any interest
therein or thereto by any person arising prior to the Delivery Point.
     10.4 Indemnity. Each Party shall indemnify, defend and hold harmless the
other Party from and against any Claims arising from or out of any event,
circumstance, act or incident first occurring or existing during the period when
control and title to Product is vested in such Party as provided in
Section 10.3. Each Party shall indemnify, defend and hold harmless the other
Party against any Governmental Charges for which such Party is responsible under
Article Nine.
     10.5 Assignment. Neither Party shall assign this Agreement or its rights
hereunder without the prior written consent of the other Party, which consent
may be withheld in the exercise of its sole discretion; provided, however,
either Party may, without the consent of the other Party (and without relieving
itself from liability hereunder), (i) transfer, sell, pledge, encumber or assign
this Agreement or the accounts, revenues or proceeds hereof in connection with
any financing or other financial arrangements, (ii) transfer or assign this
Agreement to an affiliate of such Party which affiliate’s creditworthiness is
equal to or higher than that of such Party, or (iii) transfer or assign this
Agreement to any person or entity succeeding to all or substantially all of the
assets whose creditworthiness is equal to or higher than that of such Party;
provided, however, that in each such case, any such assignee shall agree in
writing to be bound by the terms and conditions hereof and so long as the
transferring Party delivers such tax and enforceability assurance as the
non-transferring Party may reasonably request.
     10.6 Governing Law. THIS AGREEMENT AND THE RIGHTS AND DUTIES OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED, ENFORCED AND PERFORMED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW. EACH PARTY WAIVES ITS RESPECTIVE RIGHT TO ANY JURY TRIAL
WITH RESPECT TO ANY LITIGATION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT.
     10.7 Notices. All notices, requests, statements or payments shall be made
as specified in the Cover Sheet. Notices (other than scheduling requests) shall,
unless otherwise specified herein, be in writing and may be delivered by hand
delivery, United States mail, overnight courier service or facsimile. Notice by
facsimile or hand delivery shall be effective at the close of business on the
day actually received, if received during business hours on a Business Day, and
otherwise shall be effective at the close of business on the next Business Day.
Notice by

21



--------------------------------------------------------------------------------



 



overnight United States mail or courier shall be effective on the next Business
Day after it was sent. A Party may change its addresses by providing notice of
same in accordance herewith.
     10.8 General. This Master Agreement (including the exhibits, schedules and
any written supplements hereto), the Party A Tariff, if any, the Party B Tariff,
if any, any designated collateral, credit support or margin agreement or similar
arrangement between the Parties and all Transactions (including any Confirmation
accepted in accordance with Section 2.3) constitute the entire agreement between
the Parties relating to the subject matter. Notwithstanding the foregoing, any
collateral, credit support or margin agreement or similar arrangement between
the Parties shall, upon designation by the Parties, be deemed part of this
Agreement and shall be incorporated herein by reference. This Agreement shall be
considered for all purposes as prepared through the joint efforts of the parties
and shall not be construed against one party or the other as a result of the
preparation, substitution, submission or other event of negotiation, drafting or
execution hereof. Except to the extent herein provided for, no amendment or
modification to this Master Agreement shall be enforceable unless reduced to
writing and executed by both Parties. Each Party agrees if it seeks to amend any
applicable wholesale power sales tariff during the term of this Agreement, such
amendment will not in any way affect outstanding Transactions under this
Agreement without the prior written consent of the other Party. Each Party
further agrees that it will not assert, or defend itself, on the basis that any
applicable tariff is inconsistent with this Agreement. This Agreement shall not
impart any rights enforceable by any third party (other than a permitted
successor or assignee bound to this Agreement). Waiver by a Party of any default
by the other Party shall not be construed as a waiver of any other default. Any
provision declared or rendered unlawful by any applicable court of law or
regulatory agency or deemed unlawful because of a statutory change (individually
or collectively, such events referred to as “Regulatory Event”) will not
otherwise affect the remaining lawful obligations that arise under this
Agreement; and provided, further, that if a Regulatory Event occurs, the Parties
shall use their best efforts to reform this Agreement in order to give effect to
the original intention of the Parties. The term “including” when used in this
Agreement shall be by way of example only and shall not be considered in any way
to be in limitation. The headings used herein are for convenience and reference
purposes only. All indemnity and audit rights shall survive the termination of
this Agreement for twelve (12) months. This Agreement shall be binding on each
Party’s successors and permitted assigns.
     10.9 Audit. Each Party has the right, at its sole expense and during normal
working hours, to examine the records of the other Party to the extent
reasonably necessary to verify the accuracy of any statement, charge or
computation made pursuant to this Master Agreement. If requested, a Party shall
provide to the other Party statements evidencing the Quantity delivered at the
Delivery Point. If any such examination reveals any inaccuracy in any statement,
the necessary adjustments in such statement and the payments thereof will be
made promptly and shall bear interest calculated at the Interest Rate from the
date the overpayment or underpayment was made until paid; provided, however,
that no adjustment for any statement or payment will be made unless objection to
the accuracy thereof was made prior to the lapse of twelve (12) months from the
rendition thereof, and thereafter any objection shall be deemed waived.
     10.10 Forward Contract. The Parties acknowledge and agree that all
Transactions constitute “forward contracts” within the meaning of the United
States Bankruptcy Code.

22



--------------------------------------------------------------------------------



 



     10.11 Confidentiality. If the Parties have elected on the Cover Sheet to
make this Section 10.11 applicable to this Master Agreement, neither Party shall
disclose the terms or conditions of a Transaction under this Master Agreement to
a third party (other than the Party’s employees, lenders, counsel, accountants
or advisors who have a need to know such information and have agreed to keep
such terms confidential) except in order to comply with any applicable law,
regulation, or any exchange, control area or independent system operator rule or
in connection with any court or regulatory proceeding; provided, however, each
Party shall, to the extent practicable, use reasonable efforts to prevent or
limit the disclosure. The Parties shall be entitled to all remedies available at
law or in equity to enforce, or seek relief in connection with, this
confidentiality obligation.

23



--------------------------------------------------------------------------------



 



CONFIRMATION LETTER

     
From:
  J. Aron & Company
 
  85 Broad Street
 
  New York, NY 10004
 
   
To:
  Texas Genco, LP
 
  1111 Louisiana Street, 10th Floor
 
  P.O. Box 2846, 20th Floor
 
  Houston, TX 77002 (77252-2846)
 
   
Attention:
  David G. Tees

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the following transaction (the “Transaction”) entered
into on the Trade Date specified below between J. Aron & Company (“Buyer”) and
Texas Genco, LP (“Seller”).
This confirmation letter is being provided pursuant to and in accordance with
the Master Power Purchase and Sale Agreement dated as of July 21, 2004 (the
“Master Agreement”) between Buyer and Seller and constitutes part of and is
subject to the terms and provisions of such Master Agreement. Terms used but not
defined herein shall have the meanings ascribed to them in the Master Agreement.
The commercial terms of this Transaction are as follows:

     
Trade Date:
  July 21, 2004
 
   
Contract Reference:
  To be advised by Buyer
 
   
Buyer:
  J. Aron & Company
 
   
Seller:
  Texas Genco, LP
 
   
Scheduling:
  Buyer must Schedule the Product at the contracted quantity with ERCOT by 11:00
Central prevailing time each day.
 
   
Product:
  Firm (LD) Energy
 
   
Delivery Period:
  From hour ending 0100 on January 1, 2005 to hour ending 2400 on December 31,
2008, including North American Electricity Reliability Council (“NERC”) holidays
 
   
Monthly Quantities:
  See Schedule 1 to this Confirmation.

 



--------------------------------------------------------------------------------



 



     
Contract Prices:
  See Schedule 1 to this Confirmation.
 
   
Delivery Points:
  Subject to the section entitled “Alternate Delivery Points” below, (i) while
ERCOT operates on a zonal congestion basis, the “Primary Delivery Point” for
each ERCOT zone specified in Schedule 1 shall be any delivery point in such
ERCOT zone, and (ii) if and when ERCOT switches to a nodal congestion
methodology, the “Primary Delivery Point” for each of the Parish facility, the
South Texas Project facility and the Limestone facility, as specified in
Schedule 1, shall be the node that consists of the 345 kV interconnection at the
busbar for such facility.
 
   
Alternate Delivery Points:
  Seller may specify an alternate delivery point (an “Alternate Delivery Point”)
in accordance with the following for any Product delivered under this
Transaction:
 
   
 
  (1) If and when ERCOT switches to a nodal congestion methodology, upon notice
by Seller to Buyer delivered no later than 08:30 Central prevailing time of the
Day prior to the Day on which a Product is to be delivered, Seller may specify
any other delivery point in the ERCOT zone (or equivalent designation) in which
the Primary Delivery Point for such Product is located as the Delivery Point for
such Product. In the event Seller elects an Alternate Delivery Point pursuant to
this clause (1), (a) Seller shall pay Buyer the amount by which the market price
at the Primary Delivery Point exceeded the market price at the Alternate
Delivery Point, and (b) Buyer shall pay to Seller the amount by which the market
price at the Alternate Delivery Point exceeded the market price at the Primary
Delivery Point, in each case with respect to the Product delivered at such
Alternate Delivery Point.
 
   
 
  (2) In the event of an Unplanned (Forced) Outage or an Unplanned (Forced)
Derating at either the Limestone facility or the South Texas Project facility
(each, an “Affected Facility”), Seller may, upon notice by Seller to Buyer
delivered no later than 08:30 Central prevailing time of the Day prior to the
Day on which a Product is to be delivered, elect a Parish Zone Delivery Point as
the delivery point for the Product that would otherwise have been delivered at
the Primary Delivery Point associated with such Affected Facility. Seller shall
not reduce

 



--------------------------------------------------------------------------------



 



     
 
  Buyer’s receipts at the Primary Delivery Point at either Affected Facility
more than pro rata with other parties buying power at such facilities for which
Seller has the right to designate an alternate delivery point.
 
   
 
  For purposes of the foregoing, (i) a “Parish Zone Delivery Point” is any
delivery point in the ERCOT zone (or equivalent designation) in which the
Primary Delivery Point for the Parish facility is located and (ii) “Unplanned
(Forced) Outage” and “Unplanned (Forced) Derating” each have the meanings
specified in the NERC Generating Unit Availability Data System (GADS) event
reporting guidelines.
 
   
 
  The provisions related to Alternate Delivery Points shall not affect Seller’s
obligation to deliver Firm (LD) Energy.
 
   
Force Majeure
  Revise the third sentence of Section 1.23 of the Master Agreement to read as
follows:
 
   
 
  Neither Party may raise a claim of Force Majeure based in whole or in part on
curtailment by a Transmission Provider unless (i) such Party has either
(A) contracted for firm transmission with a Transmission Provider for the
Product to be delivered to or received at the Delivery Point or (B) scheduled
such Product into (in the case of Seller) or out of (in the case of Buyer) a
Delivery Point and (ii) such curtailment is due to “force majeure” or
“uncontrollable force” or a similar term as defined under the ERCOT Protocols.
For the avoidance of doubt, Seller is not a Transmission Provider for purposes
of this provision.
 
   
Buyer Operations Contacts:
  Fintan Whitty — Operations Manager: (212) 902-7311 Kathy Benini — Scheduling
Manager (212) 902-1454

[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



Please confirm that the terms stated herein accurately reflect the agreement
reached between
Texas Genco, LP and J. Aron & Company by executing where indicated below.
Signed on behalf of J. Aron & Company

         
By:
  /s/ Peter O’Hagan    
 
       
 
  Peter O’Hagan    
 
  Managing Director J. Aron & Company    
 
        Signed on behalf of Texas Genco, LP
By Texas Genco GP, LLC, its general partner    
 
       
By:
  /s/ David G. Tees    
 
       
 
  Name: David G. Tees    
 
  Title: President    

 



--------------------------------------------------------------------------------



 



Schedule 1 to Confirmation Letter
CONTRACT PRICES, MONTHLY VOLUMES AND DELIVERY POINTS
***

 